19-23649-rdd       Doc 3428-2         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                          - Part 1 Pg 1 of 125
   ([SHUW5HSRUW of David W. DeRamus, PhD




   Appendix A. Value of Intercompany Transfers Detail
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                - Part 1 Pg 2 of 125




                            Intercompany Transfers Detail
                            Appendix A. Value of
Table of Contents
                                                                                                 19-23649-rdd




Glossary .…………………………………………………………………........................ 4
Summary …………………………………………………………………........................ 6
                                                                                                 Doc 3428-2




Royalties …………………………………………………………………........................        13

    Foreign OxyContin …………………………………………………………………..                  13

    Betadine and Senokot ………………………………………………………………                  80

    MS Contin ……………………………………………………………………………                        90

    Butrans Authorized Generic ……………………………………………................   95
                                                                                 - Part 1 Pg 3 of 125




    Generic and Branded Dilaudid License …………………………………………..        103

Transfer of Product Rights ……………………………………………………...........         106

    Foreign Non-ADF OxyContin Rights Transfer ……………………………………       106

    Dilaudid ……………………………………………………………………………….                       125
                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59




    MS Contin …………………………………………………………………………….                       137

    Adhansia ……………………………………………………………………………..                       147
                                                                                                 Appendix A




    Morphine Sulfate Extended Release …………..………………………………….         154

                                                                         2
Table of Contents (Continued)
                                                                                                                                                      19-23649-rdd




Transfers of Equity .................................................................................................   163

        Third Parties (Infinity, Novelos, and Kolltan) …..…………………………………                                                 163
                                                                                                                                                      Doc 3428-2




        Related Parties (Coventry, New Suffolk, Millsaw, Lucien, and RSJ) …………..                                        193

Other Transfers ………………………………………………………………………….                                                                           232

        Research and Development ……………………………………………………….                                                                 232

        Finished Products …………………………………………………………………..                                                                   261

        Manufacturing Services …………………………………………………………….                                                                 284
                                                                                                                                      - Part 1 Pg 4 of 125




        Active Pharmaceutical Ingredients ……..…………………………………………                                                          313

        Administrative Services ……………………………………………………............                                                        334

        Office Space …………………………………………………………………………                                                                       376

Additional Details ..……………………………………………………………..                                                                          406
                                                                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                      Appendix A




                                                                                                                              3
Glossary
Full name                                                                Abbreviation
                                                                                                                          19-23649-rdd




Adlon Therapeutics L.P.                                                  Adlon
Bard Pharmaceuticals Limited                                             Bard
Beacon Company                                                           Beacon
Coventry Technologies L.P.                                               Coventry
                                                                                                                          Doc 3428-2




E.R.G. Realty Inc.                                                       ERG
Environmental, health, and safety                                        EHS
Imbrium Therapeutics L.P.                                                Imbrium
Independent Associated Companies                                         IACs
Infinity Pharmaceuticals, Inc.                                           Infinity
Kolltan Pharmaceuticals, Inc.                                            Kolltan
Lucien Holdings S.ar.l                                                   Lucien
Millsaw Realty L.P.                                                      Millsaw
                                                                                                          - Part 1 Pg 5 of 125




Mundipharma Bradenton BV                                                 MBBV
Mundipharma DC BV                                                        MDCBV
Mundipharma EDO GmbH                                                     EDO
Mundipharma International Corporation Limited                            MICL
Mundipharma International Limited                                        MIL
Mundipharma International Technical Operations Limited                   MITOL
                                                                                                      Filed 08/05/21 Entered 08/05/21 15:09:59




Mundipharma Laboratories GmbH                                            Mundipharama Labs
Mundipharma Latin America, Asia Pacific, and Middle East/Africa region   Mundipharma LAM region
Mundipharma Medical Company                                              MMCO
Mundipharma Research Limited                                             MRL
                                                                                                                          Appendix A




Mundipharma TK                                                           TK

                                                                                                  4
Glossary (Continued)
Full name                                             Abbreviation
                                                                                                     19-23649-rdd




Mundipharma Vertriebsgesellschaft mbH & Co. KG        Mundi KG
Napp Pharmaceuticals Limited                          Napp
New Suffolk Holdings L.L.P.                           NSH
Novelos Therapeutics, Inc.                            Novelos
                                                                                                     Doc 3428-2




One Stamford Forum                                    OSF
One Stamford Realty L.P.                              OSR
P.F. Laboratories                                     PF Labs
Pharma Associates L.P.                                PALP
Pharmaceutical Research Associates, Inc.              PRA Inc.
Pharmaceutical Research Associates, L.P.              PRA L.P.
Purdue Pharamaceutical Products L.P.                  3XP
Purdue Pharma (Canada)                                Purdue Pharma Canada
                                                                                     - Part 1 Pg 6 of 125




Purdue Pharma Inc.                                    PPI
Purdue Pharma L.P.                                    PPLP
Purdue Pharma Technologies Inc.                       PPTI
Rhodes Pharmaceuticals L.P.                           Rhodes Pharma
Rhodes Technologies                                   Rhodes Tech
Rhodes Technologies and Rhodes Pharmaceuticals L.P.   Rhodes
                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




Rosebay Medical Company                               Rosebay
RSJ Company L.P.                                      RSJ
The Terramar Foundation Inc.                          Terramar
TXP Services Inc.                                     TXP
                                                                                                     Appendix A




                                                                             5
Summary of Royalty Transactions ($ in Millions)
                                                                                                                                                19-23649-rdd




                                                                                                           Net
                                                 Payments    Payments     Transaction    Transfer
                 Transaction                                                                           Differential
                                                   from         to          Amount        Value
                                                                                                        to PPLP

A. Ex-U.S. OxyContin Royalties
Royalty income from ADF and non-ADF ex-US          IACs        PPLP          $622         $1,108          $486
                                                                                                                                                Doc 3428-2




sales, 2008–2019


B. Betadine and Senokot Royalties -
                                                                                             No         No loss of
PRA Inc.                                          PPLP       PRA Inc.        $23
                                                                                        overpayment       value
5% royalty for Betadine and Senokot, 2008–2019



C. MS Contin                                                Mundipharma                      No         No loss of
                                                  PPLP                       $11
10% royalty for branded MS Contin, 2009–2017                   A.G.                     overpayment       value
                                                                                                                                - Part 1 Pg 7 of 125




D. Butrans AG - Rhodes Pharma                     Rhodes                                                   $0
                                                               PPLP          $77           $77
Royalty income (gross profit share), 2017–2019    Pharma                                              Within Debtor

                                                                                                        No loss of
E. Dilaudid Generic & Branded                     Rhodes                                     No          value as
Royalty income from license granted in 2010                    PPLP           $0
Additional value retained by Rhodes               Pharma                                overpayment   transfer within
                                                                                                          Debtor
                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                Appendix A




                                                                                                                        6
Summary of IP Rights Transfers and Asset Sale ($ in
Millions)
                                                                                                                                                19-23649-rdd




                                                                                                           Net
                                                    Transfer                 Transaction   Transfer
                   Transaction                                 Transfer to                             Differential
                                                      from                     Amount       Value
                                                                                                        to PPLP

A. Non-ADF OxyContin
                                                     PPLP       PRA L.P.         $0         $252          $252
                                                                                                                                                Doc 3428-2




Transfer of rights, titles, and interest in 2017


                                                                                                        No loss of
B. Dilaudid Rights                                                                                       value as
                                                     PPLP       PRA L.P.         $0          $23
Transfer of rights, titles, and interest in 2017                                                          transfer
                                                                                                       within Debtor
                                                                                                        No loss of
C. MS Contin                                                                                             value as
                                                     PPLP       PRA L.P.         $0          $22
Transfer of rights, titles, and interest in 2017                                                      transfer within
                                                                                                           Debtor
                                                                                                                                - Part 1 Pg 8 of 125




D. Adhansia Asset Sale to PPLP                      Purdue
Purchase price (2018), cost reimbursement (2019),   Pharma       PPLP           $20.2       $20.2           $0
milestone payments (2019) and royalties             Canada

E. Morphine Sulfate Extended Release                                                                    No loss of
(“MSER”)                                                        Rhodes                                   value as
                                                     PPLP                       $1.2        $225
Profit share payments for rights to sell in 2011                Pharma                                transfer within
Additional value retained by Rhodes                                                                       Debtor
                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                Appendix A




                                                                                                                        7
Summary of Equity Transfers ($ in Millions)
                                                                                                                                              19-23649-rdd




                                                                                                          Net
   Sub-                                               Transfer   Transfer    Transaction   Transfer
                          Transaction                                                                 Differential
 Category                                               from        to         Amount       Value
                                                                                                       to PPLP
              A. Infinity
              Transfer of shares in 2008, 2009, and    PPLP      PRA L.P.        $0         $305          $305
                                                                                                                                              Doc 3428-2




              2013

              B. Novelos
Third-Party                                            PPLP      PRA L.P.        $0          $23          $23
              Transfer of shares in 2009


              C. Kolltan
                                                       PPLP      PRA L.P.        $0          $15          $15
              Transfer of shares in 2009 and 2014

                                                                                                       No loss of
              A. Coventry                                                                               value as
                                                       PPLP      PRA L.P.        $0          $52
              Transfer of equity interest in 2008                                                        transfer
                                                                                                      within Debtor
                                                                                                                              - Part 1 Pg 9 of 125




              B. NSH
                                                       PPLP      PRA L.P.        $0          $33          $33
              Transfer of equity interest in 2010
 Related-
  Party       C. Millsaw
                                                       PPLP      PRA L.P.        $0          $7            $7
              Transfer of equity interest in 2009

              D. Lucien
                                                       PPLP      PRA L.P.        $0         $199          $199
              Transfer of equity interest in 2010
                                                                                                                          Filed 08/05/21 Entered 08/05/21 15:09:59




              E. RSJ
                                                       PPLP      PRA. L.P.       $0          $0            $0
              Transfer of equity interest in 2010
                                                                                                                                              Appendix A




                                                                                                                      8
Summary of Other Transactions ($ in Millions)
                                                                                                                                                   19-23649-rdd




                                                                                                                Net
  Sub-                                                  Payments   Payments    Transaction     Transfer
                       Transaction                                                                          Differential
Category                                                  from        to         Amount         Value
                                                                                                             to PPLP
           A. EDO                                                                                               $0
           Costs plus 10% for research services,         PPLP        EDO          $32            $32
           2013–2019
                                                                                                            (Markup ok)
                                                                                                                                                   Doc 3428-2




  R&D
           B. MRL                                                                                               $0
           Costs plus 10% for research services,         PPLP        MRL          $81            $81
           2008–2019                                                                                        (Markup ok)

           A. PPTI Purchasing Services
           Agreement                                                                                            $0
                                                         PPLP        PPTI         $182          $182
           Costs plus 5% for finished products,                                                             (Markup ok)
           2008–2017

           B. IACs Payments to PPLP
           Payments plus markups (2011-2015:                                                                    $0
           15%, 2016-2019: 10%) for finished              IACs       PPLP         $57            $57
                                                                                                                                  - Part 1 Pg 10 of 125




           dosage of OxyContin and MS Contin
                                                                                                            (Markup ok)
Finished   during 2008–2019
Products   C. Foreign IAC Payments to
           Rhodes Pharma for LAM                                    Rhodes                        No        No loss of
           Region Finished Products                       IACs                    $0.04
                                                                    Pharma                   underpayment     value
           Payments for oxycodone products plus
           22% markup in 2016
           D. Rhodes Pharma Payments to
                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




           Mundipharma Labs                              Rhodes    Mundiphar
                                                                                  $5.3           $5.3           $0
           Payments for theophylline tablets in 2011-    Pharma     ma Labs
           2019
                                                                                                                                                   Appendix A




                                                                                                                           9
    Summary of Other Transactions ($ in Millions)
                                                                                                                Net
    Sub-                                                  Payments                 Transaction   Transfer
                            Transaction                              Payments to                            Differential
                                                                                                                                                19-23649-rdd




  Category                                                  from                     Amount       Value
                                                                                                             to PPLP

                A. PPLP Payments to PF Labs                                                                     $0
                Payments for costs plus 10% of             PPLP        PF Labs        $19          $19
                manufacturing services during 2008–2014
                                                                                                            (Markup ok)
                                                                                                                                                Doc 3428-2




                B. PPLP Payments to MIL USA
                and MITOL                                            MIL USA &                                  $0
                                                           PPLP                       $7.9         $7.9
                Payments for costs plus 10% of                        MITOL                                 (Markup ok)
                manufacturing services during 2016–2019
Manufacturing


                C. PPLP Payments to Purdue                             Purdue
                Pharma Canada                              PPLP        Pharma         $41.1       $41.1          $0
                Payments for manufacturing and packing
                                                                                                                               - Part 1 Pg 11 of 125




                services during 2009-2019
                                                                       Canada

                D. Rhodes Pharma Payments to
                PPLP                                       Rhodes                                                $0
                                                                        PPLP          $291        $291
                Payments for manufacturing services        Pharma                                           Within Debtor
                during 2011–2019

                A. PPLP Payments to Rhodes                                                                   No loss of
                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




                Tech                                                                                          value as
                Payments for API (e.g. oxycodone,          PPLP      Rhodes Tech      $644        $463
                                                                                                               transfer
                hydrocodone) during 2008–2019
    API                                                                                                     within Debtor
                Additional value retained by Rhodes

                B. IACs Payments to Rhodes
                Tech                                        IACs     Rhodes Tech      $141        $122         ($19)
                Payments for API (e.g. oxycodone
                                                                                                                                                Appendix A




                hydrochloride) during 2008–2019

                                                                                                                       10
Summary of Other Transactions ($ in Millions)
                                                                                                                                            19-23649-rdd




                                                                                                      Net
  Sub-                                       Payments                   Transaction   Transfer
                       Transaction                      Payments to                              Differential to
Category                                       from                       Amount       Value
                                                                                                     PPLP
           A. Security, EHS, and Internal
           Audit                              PPLP         PPTI            $100         $95            $5
           2008–2019
                                                                                                                                            Doc 3428-2




                                                                                                     $0
           B. Financial and Tax               PPLP          TXP            $20          $20       (Markup at
           2008–2019
                                                                                                   market)

           C. Accounting, HR & Similar         IACs        PPLP             $0          $0       Not applicable
 Admin
           2008–2019
services
                                                            Mundi
           D. Director Consulting & Legal     PPLP      International       $5          $0             $5
           2012–2018
                                                        Limited (UK)
                                                                                                                           - Part 1 Pg 12 of 125




           E. IT, Benefit, Distribution, &                                                            $0
           Development                        Rhodes       PPLP            $57          $57
           2008–2019
                                                                                                 Within Debtor


           A. Terramar Space in New York      PPLP       Terramar          $22.2        $0           $22.2
           Lease payments, 2008–2019
                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




 Office                                                                                                 $0
           B. OSR                             PPLP         OSR             $105        $105       (Lease terms
 space     Lease payments, 2008–2019
                                                                                                    at market)
                                                                                                        $0
           C. ERG Loan Repayment               ERG         PPLP             $5          $5       (Loan terms at
           2008–2018
                                                                                                     market)
                                                                                                                                            Appendix A




                                                                                                                   11
     Summary of Intercompany Transactions With Markups ($ in Millions)
                Alix                                                                                                                                            Net
                                                                                                     Payments                     Total             Cost
   Type        Partner                                 Description                                               Payments to              Cost              Differential
                                                                                                       from                      Charge            Markup
               Number                                                                                                                                        to PPLP
                                                                                                                                                                                                19-23649-rdd




Transactions             Terramar Space in New York
                 1F                                                                                   PPLP        Terramar       $22.2    $20.2     $2.0       $22.2
    with                 Costs plus 10% for lease payments, 2008–2019
unsupported                                                                                                         Mundi
  business               Director Consulting & Legal
                 1J                                                                                   PPLP       International    $4.5     $4.1     $0.4       $4.5
  purpose                Cost plus 10% markup, 2012–2018
                                                                                                                 Limited (UK)

Markup above
                                                                                                                                                                                                Doc 3428-2




                         Security, EHS, and Internal Audit
arm’s-length     1C                                                                                   PPLP          PPTI         $100.1   $91.0     $9.1       $4.8
                         Cost plus 10% for admin services, 2008–Dec 15, 2015
    rate

                         PPTI Purchasing Services Agreement                                                                                                     $0
                 1D                                                                                   PPLP          PPTI         $182.1   $173.5    $8.7
                         Cost plus 5% for finished products, 2008–2017                                                                                      (markup ok)

                         PPLP Payments to MIL USA and MITOL
                                                                                                                  MIL USA &                                     $0
                 1A      Payments for costs plus 10% of manufacturing services during 2016–           PPLP                        $7.9     $7.5     $0.4
                                                                                                                   MITOL                                    (markup ok)
                         2019

                         PPLP Payments to PF Labs
                                                                                                                                                                $0
                 1E      Payments for costs plus 10% of manufacturing services during 2008–           PPLP         PF Labs       $18.7    $17.0     $1.7
                                                                                                                                                            (markup ok)
                         2014

                         MRL                                                                                                                                    $0
                 1H                                                                                   PPLP           MRL         $80.5    $73.2     $7.3
 Markup at               Costs plus 10% for research services, 2008–2019                                                                                    (markup ok)
                                                                                                                                                                               - Part 1 Pg 13 of 125




arm’s-length             EDO                                                                                                                                    $0
    rate         1I                                                                                   PPLP          EDO          $31.5    $28.7     $2.9
                         Costs plus 10% for research services, 2013–2019                                                                                    (markup ok)

                         Financial and Tax
                                                                                                                                                                $0
                 1G      Cost plus 10% for financial services, 2008–June 2018; fixed fee from July    PPLP           TXP         $20.0    $18.6     $1.4
                                                                                                                                                            (markup ok)
                         2018-2019

                         IACs Payments to PPLP
                                                                                                                                                                $0
                 1Q      Payments plus markups (2011-2015: 15%, 2016-2019: 10%) for finished           IACs         PPLP         $56.6    $50.7     $5.9
                                                                                                                                                            (markup ok)
                         dosage of OxyContin and MS Contin during 2008–2019
                                                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




                         Foreign IAC Payments to Rhodes Pharma for LAM Region Finished
                 2B      Products                                                                      IACs     Rhodes Pharma    $0.04    $0.03    $0.01        <$0
                         Payments for oxycodone products plus 22% markup in 2016

                                                      Gross Total (Amount Paid by PPLP)                                          $467.7   $433.7   $34.0       $31.5

                                     Net Total (Amount Paid by PPLP Minus Amount Received by PPLP)                               $411.0   $383.0   $28.0       $31.5
                                                                                                                                                                                                Appendix A




                                                                                                                                                                       12
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                               - Part 1 Pg 14 of 125




                                                                                    13
                                         Foreign OxyContin (1R)
                             Royalties
Estimated Royalty Underpayments for OxyContin Sales
Outside of the U.S. by IACs Are $486MM
                                                                                                                       19-23649-rdd




PPLP licensed the rights to sell and manufacture both abuse deterrent formulation (“ADF”)
and non-ADF forms of OxyContin to foreign IACs. Under these license arrangements,
PPLP received a royalty equal to a percentage of net sales of OxyContin. From January 1,
                                                                                                                       Doc 3428-2




2008 to September 15, 2019, PPLP received a total of $622MM in net royalties, of which
$615MM was attributable to OxyContin sales. This amount includes sales by the IACs and
a third-party in Japan. This analysis focuses on the $519MM in royalties received from IAC
sales and excludes the $96MM in royalties received from Japan, as the latter are the result
of a separate arm’s-length agreement with a third party.
Prior to losing patent exclusivity in 2013, non-ADF royalty rates were approximately 13% of
net sales. This rate was reduced to 7% from 2013 forward. The royalty for ADF OxyContin,
                                                                                                      - Part 1 Pg 15 of 125




which possesses patent exclusivity through 2023, is approximately 15%.
We evaluated the reasonableness of these royalty rates between PPLP and the IACs
based on the relative contributions made and the relative risks taken by both parties using
two approaches. The first approach compared the royalty rates against similar third-party
licensing transactions. The second assessed whether the implied profit split between PPLP
                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59




and the IACs is consistent with profit splits observed for similar pharmaceutical licensing
arrangements.
                                                                                                                       Appendix A




                                                                                              14
Estimated Royalty Underpayments for OxyContin Sales
Outside of the U.S. by IACs Are $486MM (Cont.)
                                                                                                                                                                                         19-23649-rdd




Based on our analysis, the royalty rates IACs paid for OxyContin sales were lower
than what would have been reasonable given comparable arm’s-length agreements
between unrelated parties. Our analysis suggests that an arm’s-length royalty rate for
                                                                                                                                                                                         Doc 3428-2




patent-protected OxyContin is 25%, which is reduced to 12.5% after the patents
expire. This table summarizes (1) the actual IAC royalties, (2) the IAC royalties using
the arm’s-length or market rates, and (3) the difference. Underpayments based on
the arm’s-length royalty rates total $486MM during 2008–Sept. 15, 2019.

                                                                                                                                            Sep.
  $ in millions         2008       2009      2010       2011      2012       2013      2014       2015       2016      2017       2018                 Total
                                                                                                                                            2019
                                                                                                                                                                        - Part 1 Pg 16 of 125




  IAC Royalties          $63       $67        $74       $79        $71        $36       $37        $31       $28        $15       $11         $7       $519


  Market Royalties      $128       $134      $145       $156      $140        $64       $65        $55       $52        $31       $22        $13      $1,005


  Additional
                         $66       $67        $72       $76        $69        $27       $29        $25       $24        $16       $11         $6       $486
  Royalties
                                                                                                                                                                     Filed 08/05/21 Entered 08/05/21 15:09:59




Note: AlixPartners reported total royalties received by PPLP from IACs and PALP between 2008 and Sept. 15, 2019 to be $622MM. We exclude
royalties for Purdue Transdermal Tech ($3.7MM) and                revenue ($3.2MM) to arrive at OxyContin royalties ($615MM). This also excludes $96MM
in royalties for Japan as they are covered under a separate agreement with a third party. Market royalties are calculated year by year as the net sales for
that year multiplied by a blended royalty rate which reflects the proportion of patent exclusive sales to non-exclusive sales and scales up that ratio by the
appropriate royalty rates (25% for exclusive, 12.5% for non-exclusive). An R&D adjustment is also made to account for licensing and other fees that
                                                                                                                                                                                         Appendix A




Purdue should not have paid as compared to the comparables. The total market royalties shown above ignore the royalties for PTT,                  and
Japan, including them would lead to a higher figure.

                                                                                                                                                                15
Evaluating the Royalty Rates
                                                                                                      19-23649-rdd




We evaluated the reasonableness of royalty rates between PPLP
and the IACs using two approaches:
                                                                                                      Doc 3428-2




  ─ Method 1: Comparable royalty rates from third-party licensing
    transactions
  ─ Method 2: Profit split analysis
Considerations that will affect OxyContin market royalty rate include:
  ─ Historical ADF and non-ADF OxyContin profits and profit share
                                                                                     - Part 1 Pg 17 of 125




  ─ Projected ADF and non-ADF OxyContin profits and profit share at the
    time of the license agreements
  ─ Terms of initial license agreements at the time of market entry, e.g.,
    royalties, milestone payments, etc.
                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




  ─ Strategic business considerations, IP rights, and bargaining power
    between the licensor (PPLP) and licensees (Mundipharma entities)
                                                                                                      Appendix A




                                                                             16
Method 1: Comparable Royalty Rates
                                                                                                      19-23649-rdd




• Identify comparable third-party IP license agreements
• Analyze terms of comparable agreements
                                                                                                      Doc 3428-2




  ─ Royalty rates, up-front fees, milestone payments, etc.
• Issues to consider when determining comparability:
  ─ Product characteristics: product type, development stage, exclusivity,
    etc.
  ─ Obligations and rights of licensor and licensee
                                                                                     - Part 1 Pg 18 of 125




  ─ Scope of IP rights included
  ─ Expected sales and profitability of licensed product
  ─ Geographic scope of license (U.S. vs. ex-U.S.)
                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




• PPLP uses a similar comparables-based approach in evaluating
  in-licensing opportunities
                                                                                                      Appendix A




                                                                             17
Method 2: Profit Split Between Licensor and Licensee
                                                                                                   19-23649-rdd




• Analyze licensing agreement terms based on expected value of
  contributions by licensor and licensee
                                                                                                   Doc 3428-2




  ─ Terms usually stated as royalty rate(s) and other payments (upfront
    payments, regulatory and sales milestones)
• Key consideration is the expected profit split between the parties
• Reasonableness of royalty rates can be inferred based on
  estimated profit split between licensor and licensee
                                                                                  - Part 1 Pg 19 of 125




• Evaluate IAC profit and loss (“P&L”) data to analyze profit split and
  implied royalties
• PPLP uses a similar profit split analysis in evaluating in-licensing
                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




  and out-licensing opportunities
                                                                                                   Appendix A




                                                                          18
OxyContin (ADF and Non-ADF) Royalties
                                                                                                                                                                      19-23649-rdd




PPLP received $622MM in net royalty payments, $615MM of which are
OxyContin royalties received from IACs through PALP and others from
2008 through Sept. 15, 2019. $519MM in royalties was from IAC sales
                                                                                                                                                                      Doc 3428-2




and $96MM was ultimately from third-party         sales in Japan.
Pre-2013, non-ADF, OxyContin royalty rates were approximately 13%.
Non-ADF royalty rates from 2013 to 2016 were 7% for most countries,
but 13% for Arab States, Jordan, and Kuwait.
ADF royalty rates from 2013 to the present were between 12.5% to
15%. India has an 11.5% royalty, but that agreement is narrower in
                                                                                                                                                     - Part 1 Pg 20 of 125




scope and includes distribution only: it does not include manufacturing,
importing, or warehousing. Additionally, PPLP is obligated to pay a
2.5%–5% royalty to              for certain IP related to ADF technology.
                                                                                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




Non-ADF exclusivity expired in 2013, while ADF exclusivity is expected
to run out in 2023.

Source: IAC Product P&L – Total OxyContin Incl AG (IACS_0001705300), License agreements between PPLP and Mundipharma, Assignment of Income
                                                                                                                                                                      Appendix A




to PALP, License Agreement Expenses Agreement (Dec 15, 2005) by and between PALP and PPLP;             license agreement and amendments,
March 17, 2009.
                                                                                                                                             19
PPLP Received $622MM in Net Royalty Payments, $615MM of Which Are
OxyContin Royalties Received From IACs Through PALP and Others
                                                                                                                                                                             19-23649-rdd




$100

                                            $91                 Pre-2013 rates                             IAC royalties: $615MM
 $90
                                                                  are ~13%                                 Total royalties: $622MM
                                 $85                   $84
                                                                                                                                                                             Doc 3428-2




 $80                 $76
          $71
 $70
                                                                         Decline due to drop in
                                                                           sales and non-ADF
 $60                                                                     royalty rates post-LOE

 $50                                                               $47        $46

                                                                                         $38
 $40
                                                                                                                                                            - Part 1 Pg 21 of 125




                                                                                                     $36


 $30                                                                                                              Non-ADF rights
                                                                                                                    transferred
 $20
                                                                                                                $15        $15
                                                                                                                                       $11
                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




 $10


  $0
         2008        2009       2010       2011        2012       2013       2014        2015       2016       2017        2018     Sep. 2019
                                                                                                                                                                             Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), page 214. The overall net royalty payment was $622MM, $7MM of
which is royalty income from a third party and from Purdue Transdermal Tech (‘PTT’), less expenses.
                                                                                                                                                    20
Decline in Royalty Revenues After 2012 Attributable to
Increased Competition Ex-U.S. and Lower Royalty Rates
                                                                                                                                                                        19-23649-rdd




PPLP’s patents on non-ADF formulation expired in 2013, which led
to a decline in IACs’ OxyContin revenues. Additionally, the reduction
                                                                                                                                                                        Doc 3428-2




in non-ADF royalty rates led to a reduction in PPLP royalty revenues
after 2012.
                                                                                                                                                       - Part 1 Pg 22 of 125
                                                                                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




Note: In the U.S., FDA notified manufacturers it would not approve generic extended release non-ADF formulations. This gives Purdue
OxyContin exclusivity in the U.S. until at least 2023. However, there are authorized generics of the ADF version in the U.S., including from
                                                                                                                                                                        Appendix A




Teva, and generic non-ADF formulations of OxyContin outside the U.S.

                                                                                                                                               21
June 2014 Mundipharma Forecast for Europe After OxyContin LOE
Shows Initial Decline but at “Slower Rate than Expected” Thereafter
                                                                                                                                       19-23649-rdd
                                                                                                                                       Doc 3428-2
                                                                                                                      - Part 1 Pg 23 of 125
                                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                       Appendix A




Source: PPLPUCC000894705 at pg. 63. The sales was forecasted to decline 19% in 2014 but only by 7% in 2018.
                                                                                                              22
OxyContin was Launched in 1995 in the U.S. and Between
1996 and 2013 in Ex-U.S. Markets
                                                                                                                      19-23649-rdd




Territory                                   Entity                          Date of launch
United States                               Purdue Pharma LP                December 1995
Canada                                      Purdue Pharma                     June 1996
Nordic                                      Norpharma / Mundipharma         December 1996
                                                                                                                      Doc 3428-2




Germany                                     Mundipharma GmbH                 August 1998
Ireland                                     Mundipharma Pharm. Ltd           January 1999
Australia                                   Mundipharma Pty Ltd             September 1999
United Kingdom                              Napp Pharma. Ltd                 January 2000
Netherlands                                 Mundipharma Pharm. BV           December 2000
Switzerland                                 Mundipharma Medical Co          February 2001
Eastern Europe                              Mundipharma Medical GmbH        February 2001
Austria                                     Mundipharma GesmbH               March 2001
South Korea                                 Mundipharma Korea Ltd            March 2001
France                                      Mundipharma SAS                   April 2002
                                                                                                     - Part 1 Pg 24 of 125




Spain                                       Mundipharma SL                    June 2004
Italy                                       Mundipharma Srl                  March 2005
New Zealand                                 Mundipharma NZ Ltd                July 2005
Southeast Asia                              P'pines, HK, Malaysia, S'pore     July 2005
China                                       MCPC                             August 2004
Belgium                                     Mundipharma CVA                 February 2007
                                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




Poland                                      Norpharma                         July 2008
South Africa                                Mundipharma Pty Ltd              March 2012
Latin America                               Brazil, Colombia                  July 2013
                                                                                                                      Appendix A




Source: PPLPUCC002458291 at tab “Page 7.”

                                                                                             23
Illustrative flow of OxyContin Royalty Payments by IACs
                                                                                                                                                                               19-23649-rdd




                                                                                                                                Europe
                                                          Mundipharma                                                         Middle East
     Pharma                                                  DC B.V.                                                             Africa
                                                           ("MDCBV")                                                            Canada
   Associates
                                                                                                                             Australia, Asia
                                                                                                                                                                               Doc 3428-2




       L.P.
    (“PALP”)
                                                            Mundipharma
                                                           Bradenton B.V.                                                           Asia
                                                              ("MBBV")
                                                                                                                                                              - Part 1 Pg 25 of 125




                                                         Mundipharma                                                        Latin America
                                                       Laboratories GmbH                                                         Asia


  Purdue
Pharma L.P.
                                                                                                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59




 (“PPLP”)                                                  Ladenburg BV                                                           Israel
                                                                                                                                                                               Appendix A




Source: Purdue Pharma L.P. Corporate Structure Detail, April 22, 2019, Slides 13–14. PALP paid royalties to PPLP less a $50,000 yearly service fee.
                                                                                                                                                      24
Licensor and Licensee Responsibilities
                                                                                                                            19-23649-rdd




• Non-ADF and ADF agreements cover more than 69 countries
     ─ Royalty rates by agreement (non-ADF and ADF) and by country
     ─ ADF agreements include                                 patents; Non-ADF agreements do not
                                                                                                                            Doc 3428-2




• Licensor responsibilities
     ─ Pay registration fees, clinical trials, and other costs of ex-U.S. OxyContin regulatory
       approval
     ─ Prosecute copyright, patent, and/or trademark infringement; misappropriation of know-how
     ─ Pay fees to renew/maintain                                 patents (ADF agreements only)
• Licensee responsibilities
     ─ Manufacture or import
                                                                                                           - Part 1 Pg 26 of 125




     ─ Warehouse, maintain security, maintain three months of inventories
     ─ Market, promote, distribute, and sell to doctors, hospitals, pharmacists, and wholesalers
     ─ Register and obtain regulatory approvals, obtain and maintain best reimbursed price
     ─ Pay fees to renew and maintain patents and trademarks
                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




     ─ Maintain product liability insurance
     ─ Reimburse licensor for ex-U.S. OxyContin regulatory approval registration fees
                                                                                                                            Appendix A




Source: OxyContin agreements for ADF (2018) and non-ADF (2016).
                                                                                                   25
Licensor and Licensee Responsibilities (Continued)
                                                                                                                             19-23649-rdd
                                                                                                                             Doc 3428-2
                                                                                                            - Part 1 Pg 27 of 125
                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                             Appendix A




Source: Manufacturer license agreement PPLP and MDCBV OxyContin preparations Germany, pdf page 9.
                                                                                                    26
Licensor and Licensee Responsibilities (Continued)
                                                                                                                              19-23649-rdd
                                                                                                                              Doc 3428-2
                                                                                                             - Part 1 Pg 28 of 125
                                                                                                          Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                              Appendix A




Source: Manufacturer license agreement PPLP and MDCBV OxyContin preparations Germany, pdf page 19.
                                                                                                     27
PPLP’s License of            Patents Contributes to the
Exclusivity of ADF OxyContin
                                                                                                                                                                   19-23649-rdd
                                                                                                                                                                   Doc 3428-2
                                                                                                                                                  - Part 1 Pg 29 of 125
                                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                   Appendix A




Source: Manufacturer’s License Agreement between PPLP and Mundipharma DC B.V. for OxyContin OTR in Canada, entered into 1 January 2018,
effective date 1 February 2016, PDF page 7.
                                                                                                                                          28
PPLP’s Royalty Payments to             on ADF
OxyContin Sales End With Expiry of Patents
                                                                                                                 19-23649-rdd
                                                                                                                 Doc 3428-2
                                                                                                - Part 1 Pg 30 of 125
                                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                 Appendix A




Source: Patent License between PPLP and   , effective date 29 July 2011, PDF page 14.
                                                                                        29
ADF Licenses Between PPLP and Mundipharma
Structured to Provide PPLP a 10% Net Royalty
                                                                                                                                                   19-23649-rdd




                                                                                                           Net Royalty
                                                                                                                                                   Doc 3428-2




 Effective                                                                  Royalty Rate
                 Licensor          Licensee                  Territory                     Royalty Rate   Rate Received
   Date                                                                     Paid by IAC
                                                                                           Paid by PPLP     by PPLP

                               Mundipharma
   2016         PPLP                                 Canada, Australia         15%             5%             10%
                               DC B.V.



                                                     Lebanon, Malaysia,
                               Mundipharma           Singapore, Thailand,
   2017         PPLP                                                           12.5%          2.5%            10%
                               DC B.V.               The Philippines, and
                                                                                                                                  - Part 1 Pg 31 of 125




                                                     Vietnam



                               Mundipharma
   2017         PPLP                                 South Korea               14.5%          4.5%            10%
                               DC B.V.
                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




                               Mundipharma
   2017         PPLP           Laboratories          Brazil, Mexico            14.5%          4.5%            10%
                               GmbH
                                                                                                                                                   Appendix A




Source: OxyContin agreements for ADF (2018) and non-ADF (2016).

                                                                                                                          30
Non-ADF License Agreement Between PPLP and
Mundipharma are Mostly 7% After 2012
                                                                                                                                                                     19-23649-rdd
                                                                                                                                                                     Doc 3428-2




                                                                                                                                  Royalty
Effective Date      Licensor         Licensee                                        Territory
                                                                                                                                   Rate


                                                      Albania, Belarus, Bosnia-Herzegovina, Bulgaria, Croatia,
                                                      Czech Republic, Estonia, Georgia, Hungary, Latvia, Lithuania,
                                                      Macedonia, Montenegro, Romania, Russia, Serbia, Slovakia,
                                 Mundipharma          Slovenia and Ukraine, Austria, Belgium, China, Cyprus,
     2016          PPLP                                                                                                              7%
                                 DC B.V.              Denmark, Egypt, Finland, France, Germany, Hong Kong,
                                                      Iceland, Ireland, Italy, Lebanon, Netherlands, New Zealand,
                                                      Norway, Poland, Saudi Arabia, Singapore, South Africa, Spain,
                                                                                                                                                    - Part 1 Pg 32 of 125




                                                      Sweden, Switzerland, The Philippines, The United Kingdom




                                                      Arab States: Algeria, Bahrain, East Africa, Iraq, Libya, Morocco,
                                 Mundipharma
     2016          PPLP                               Oman, Pakistan, Qatar, Syria, Tunisia, United Arab Emirates,                  13%
                                 DC B.V.
                                                      Yemen, West Africa, Jordan, Kuwait
                                                                                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




Note: In 2016, 99.7% of non-ADF royalties were paid at a royalty rate of 7%. The average royalty rate weighted by sales was 7.4%.
                                                                                                                                                                     Appendix A




Source: OxyContin agreements for ADF (2018) and non-ADF (2016). Royalty statements show that China pays a royalty rate of 8%. See Purdue
Pharma L.P. Corporate Structure Detail, April 22, 2019, 15–16.
                                                                                                                                            31
OxyContin Ex-U.S. Royalties by Region ($ in MM)
                                                                                                                                                           19-23649-rdd




        Region      2008       2009        2010    2011    2012    2013    2014    2015    2016    2017    2018   2019   Total

Colombia             $0.0      $0.0        $0.0    $0.0    $0.0    $0.0    $0.2    $0.1    $0.1    $0.0    $0.0   $0.0    $0.5
East Europe          $1.1      $1.1        $1.7    $1.4    $1.0    $0.3    $0.3    $0.2    $0.2    $0.0    $0.0   $0.0    $7.4
Netherlands          $1.8      $1.2        $1.9    $2.3    $2.0    $0.5    $0.3    $0.2    $0.3    $0.0    $0.0   $0.0   $10.5
                                                                                                                                                           Doc 3428-2




France               $2.0      $2.5        $3.1    $3.7    $4.1    $2.7    $2.9    $2.4    $1.7    $0.0    $0.0   $0.0   $24.9
Ireland              $0.4      $0.3        $0.3    $0.4    $0.4    $0.2    $0.1    $0.1    $0.1    $0.0    $0.0   $0.0    $2.3
Norway               $0.8      $0.9        $0.5    $1.6    $1.2    $0.3    $0.2    $0.2    $0.2    $0.0    $0.0   $0.0    $6.0
Austria              $0.4      $0.3        $0.3    $0.2    $0.1    $0.0    $0.0    $0.0    $0.0    $0.0    $0.0   $0.0    $1.3
Italy                $1.4      $2.3        $3.2    $3.3    $2.4    $1.1    $1.1    $0.7    $0.5    $0.0    $0.0   $0.0   $15.9
Spain                $0.7      $0.9        $1.2    $0.9    $0.7    $0.2    $0.2    $0.1    $0.1    $0.0    $0.0   $0.0    $5.0
Belgium              $0.2      $0.3        $0.5    $0.6    $0.4    $0.2    $0.2    $0.1    $0.1    $0.0    $0.0   $0.0    $2.7
Japan                $8.9      $9.1        $11.2   $12.0   $13.2   $10.2   $9.0    $7.3    $8.2    $0.1    $3.6   $3.4   $96.2
                                                                                                                                          - Part 1 Pg 33 of 125




Sweden               $2.0      $1.9        $2.0    $2.2    $1.2    $0.5    $0.3    $0.2    $0.3    $0.0    $0.0   $0.0   $10.6
Israel               $0.1      $0.1        $0.1    $0.1    $0.2    $0.2    $0.2    $0.2    $0.1    $0.0    $0.0   $0.0    $1.2
Australia            $4.8      $5.9        $7.5    $8.8    $9.0    $7.8    $6.4    $3.2    $3.4    $0.0    $0.0   $0.0   $56.8
South Korea          $1.4      $1.3        $1.3    $1.3    $1.3    $0.4    $0.4    $0.4    $0.4    $2.6    $1.9   $0.8   $13.5
Finland              $0.8      $0.8        $0.6    $0.7    $0.7    $0.3    $0.2    $0.1    $0.2    $0.0    $0.0   $0.0    $4.3
                                                                                                                                       Filed 08/05/21 Entered 08/05/21 15:09:59




Canada              $22.0     $24.6        $27.9   $28.8   $20.0   $10.9   $11.8   $10.6   $10.0   $12.4   $9.2   $6.0   $194.2
U.K.                 $7.6      $8.0        $7.1    $7.8    $9.3    $4.2    $4.4    $3.7    $2.6    $0.0    $0.0   $0.0   $54.8
                                                                                                                                                           Appendix A




Source: IAC royalty reports 2008 – 2019.

                                                                                                                                  32
OxyContin Ex-U.S. Royalties by Region ($ in MM)
(Continued)
                                                                                                                                                       19-23649-rdd




    Region        2008      2009     2010   2011    2012    2013    2014    2015    2016     2017    2018    2019    Total

Denmark            $2.6     $2.5     $2.4   $2.4    $1.9    $0.1    $0.1    $0.1    $0.2     $0.0    $0.0    $0.0    $12.3
Germany           $10.7     $9.5     $8.8   $8.3    $9.9    $1.8    $1.2    $1.0    $1.3     $0.0    $0.0    $0.0    $52.3
Mexico             $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.1    $0.2     $0.0    $0.0    $0.0     $0.3
                                                                                                                                                       Doc 3428-2




Switzerland        $1.2     $1.3     $1.6   $1.8    $1.8    $0.8    $0.6    $0.4    $0.3     $0.0    $0.0    $0.0     $9.8
New Zealand        $0.2     $0.3     $0.5   $0.5    $0.5    $0.3    $0.0    $0.0    $0.0     $0.0    $0.0    $0.0     $2.4
Singapore          $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.0    $0.0     $0.0    $0.0    $0.0     $0.2
Latin America      $0.4     $0.5     $0.5   $0.6    $0.7    $0.6    $1.1    $1.1    $0.1     $0.2    $0.2    $0.1     $6.1
Cyprus             $0.0     $0.0     $0.0   $0.0    $0.0    $0.1    $0.1    $0.1    $0.0     $0.0    $0.0    $0.0     $0.4
Philippines        $0.1     $0.2     $0.2   $0.2    $0.2    $0.1    $0.1    $0.2    $0.1     $0.0    $0.0    $0.0     $1.4
China              $0.0     $0.3     $0.6   $0.9    $1.4    $2.5    $3.4    $4.6    $5.2     $0.0    $0.0    $0.0    $18.7
Arab States        $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.0    $0.0     $0.0    $0.0    $0.0     $0.2
                                                                                                                                      - Part 1 Pg 34 of 125




Malaysia           $0.0     $0.0     $0.1   $0.1    $0.1    $0.1    $0.1    $0.1    $0.1     $0.0    $0.0    $0.0     $0.8
Poland             $0.0     $0.0     $0.0   $0.2    $0.3    $0.2    $0.2    $0.2    $0.2     $0.0    $0.0    $0.0     $1.3
South Africa       $0.0     $0.0     $0.0   $0.0    $0.1    $0.1    $0.1    $0.1    $0.1     $0.0    $0.0    $0.0     $0.5
Hong Kong          $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.03   -$0.01   $0.0    $0.0    $0.0    $0.02
Thailand           $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.0    $0.04    $0.0    $0.0    $0.0    $0.04
                                                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59




Iceland            $0.0     $0.0     $0.0   $0.0    $0.0    $0.0    $0.0    $0.0    $0.01    $0.0    $0.0    $0.0    $0.01
Total             $71.5    $76.1    $84.8   $91.4   $84.0   $46.5   $45.6   $38.0   $36.3    $15.3   $14.9   $10.4   $614.8
                                                                                                                                                       Appendix A




Source: IAC royalty reports 2008 – 2019.
                                                                                                                              33
Comparable Royalty Rate Analysis for ADF OxyContin
(Method 1)
                                                                                                                     19-23649-rdd




For Method 1, which involves comparing the royalty rates of comparable IP
license agreements, we reviewed more than 4,000 public license agreements to
identify comparable agreements in the pharmaceutical industry.
                                                                                                                     Doc 3428-2




   ─ All comparable license agreements are for products under exclusivity (excl. generics
     and biosimilars)
   ─ 27 potential comparables identified based on the following criteria:
      Agreements involve pharmaceutical preparations
      Agreements specify royalty rate
      Arm’s-length relationship between licensors/licensees
                                                                                                    - Part 1 Pg 35 of 125




      Excluded co-development agreements, asset sales, medical devices or technologies,
       agreements involving universities or other not-for-profits, etc.
   ─ Of these 27 potential comparables, 8 were pain-related licensing agreements
We also identified 10 additional arm’s-length agreements for a total of 37
                                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




potential comparables.
We also reviewed Mundipharma third-party licenses with                      for Non-ADF
OxyContin, OTR OxyContin, and Targin.
                                                                                                                     Appendix A




                                                                                            34
Examples of Criteria Used to Reject Potential Third-Party
Comparable Licensing Agreements
                                                                                                  19-23649-rdd




• The licensor is a university, not-for-profit, or government agency
  (tends to be a new compound that needs more research)
                                                                                                  Doc 3428-2




• The licensor is an individual
• Involves animal health products (different markets, pricing, and
  regulatory approval processes)
• Medical devices (different markets, pricing, manufacturing, and
  regulatory approval processes)
                                                                                 - Part 1 Pg 36 of 125




• Involve legal disputes or settlements
• Involve asset deals, acquisitions, financing, or other non-licensing
  related transactions
                                                                              Filed 08/05/21 Entered 08/05/21 15:09:59




• Cross-licenses of IP
                                                                                                  Appendix A




                                                                         35
Regression Analysis of License Agreements
(Method 1)
                                                                                                   19-23649-rdd




Regression analysis is used to relate a variable of interest, such as
market royalty rates in this analysis, to factors that influence it. It
                                                                                                   Doc 3428-2




provides a measure of how the variable of interest increases or
decreases, on average, as these different factors change. The
regression analysis is implemented on the 37 comparable license
agreements.
The analysis yields an expected royalty rate of 25% for OxyContin,
as a late-stage pain product in pill form sold ex-U.S. under an
                                                                                  - Part 1 Pg 37 of 125




exclusive license.
This estimate of 25% is consistent with the median to upper quartile
royalty rates of 20% to 30% observed across various subsets of the
                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




37 comparable agreements. Given its size and profitability,
OxyContin is expected to be in the upper part of that range with
other comparable late-stage pain products.
                                                                                                   Appendix A




                                                                          36
Regression Analysis Results
                                                                                                      19-23649-rdd




• Regression model estimates ex-U.S. OxyContin royalty rates of
  between 23% and 25% (pre-LOE)
                                                                                                      Doc 3428-2




  ─ Two alternative samples: 27 public comparable license agreements
    from commercial database vs. expanded set of 37 agreements
• Regression analysis uses “effective” royalty rates
  ─ Most agreements specify different royalty rates depending on sales, as
    well as prepayments or milestone payments
                                                                                     - Part 1 Pg 38 of 125




  ─ Converted these sales-dependent rates, milestones, and other
    payments into effective royalty rates based on total IAC OxyContin
    sales during 2008 to 2018
• OxyContin’s exclusive licenses for a late-stage pain product in pill
                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




  form should be associated with a higher estimated royalty rate
  ─ However, ex-U.S. markets are generally associated with lower
    estimated royalty rates
                                                                                                      Appendix A




                                                                             37
Explanatory Variables Included in Regression Model
                                                                                                 19-23649-rdd




• Whether product is for pain (therapeutic area)
• Whether product is in late stage of clinical development (Phase III
                                                                                                 Doc 3428-2




  or approved)
• Whether product is in pill form
• Whether product is related to opioids (larger sample only)
• Whether license territory is outside North America
• Whether licensor supplies the product
                                                                                - Part 1 Pg 39 of 125




• Whether royalty rate includes payment for licensors’ product costs
                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                 Appendix A




                                                                        38
Regression Estimate of Market Royalty Rate Based on
Public Comparables
                                                                                                                                                            19-23649-rdd




                                                                          Effective Royalty                  Effective Royalty
Percentage-Point Adjustments for
                                                                              Rate (27                           Rate (37
OxyContin Characteristics
                                                                            Agreements)                        Agreements)
                                                                                                                                                            Doc 3428-2




Base Royalty Rate                                                                 13.8%**                            18.8%***

Adjustment for Pain Product                                                          3.2%                               0.5%

Adjustment for Late Stage Product                                                    6.8%                               1.4%

Adjustment for Product Sold Ex-U.S.                                                 -6.3%                              -3.7%

Adjustment for Pill Product                                                          7.4%                               6.2%
                                                                                                                                           - Part 1 Pg 40 of 125




Royalty Rate for Product Comparable to
                                                                                    24.9%                              23.2%
OxyContin
                                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




***Statistically significant at the 1% level; **Statistically significant at the 5% level
Note: Effective royalty rate (with other payments): ex-U.S. OxyContin sales for 2008 to 2018 applied to tiered royalty rates and
                                                                                                                                                            Appendix A




sales milestones (upfront payments and other milestone payments are assumed to be paid in the first year)


                                                                                                                                   39
Ranges of Comparable Market Royalty Rates for ADF
OxyContin (Method 1)
                                                                                                      19-23649-rdd




• Considers effective royalty rates
  ─ Accounts for royalty rates tiered on basis of sales, and adds other
                                                                                                      Doc 3428-2




    forms of payments
• Potential comparables: 37 observations
  ─ Median royalty rate: 20% (effective rate)
  ─ Interquartile (25th to 75th percentile) range of royalties: 15% to 26%
• 14 potential pain-related comparables:
                                                                                     - Part 1 Pg 41 of 125




  ─ Median royalty rate: 23% (effective rate)
  ─ Interquartile range: 16% to 29%
• 19 potential ex-U.S. comparables:
                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




  ─ Median royalty rate: 20% (effective rate)
  ─ Interquartile range: 13% to 25%
                                                                                                      Appendix A




                                                                             40
Summary Ranges for 37 Potential Comparables
                                                                                                                                                                                             19-23649-rdd




                                                                                                                                       Effective
                                    Minimum                       Average Rate                       Maximum
                                                                                                                                       Rate with
Royalties                            Rate in                           in                             Rate in
                                                                                                                                         Other
                                   Agreements                     Agreements                        Agreements
                                                                                                                                                                                             Doc 3428-2




                                                                                                                                       Payments
Average                                  16.5%                           19.3%                            22.1%                           21.9%
Median                                   15.0%                           17.5%                            20.0%                           20.1%
25th Percentile                          10.0%                           12.5%                            15.0%                           15.0%
75th Percentile                          20.0%                           20.5%                            25.0%                           25.6%
                                                                                                                                                                            - Part 1 Pg 42 of 125
                                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




Note: Average is the mid-point of minimum and maximum royalty rates. The minimum, maximum and average royalties do not include upfront payments
and milestone payments, which would increase the effective royalty rate. Effective royalty rate is based on agreement terms applied to 2008–2018 ex-U.S.
OxyContin Sales. The comparables provide ranges of market royalty rates applied to OxyContin sales, but the appropriate royalty for OxyContin should
                                                                                                                                                                                             Appendix A




account for factors specific to OxyContin, e.g., market size, market share and competition, profitability, region-specific factors, contributions to IP, roles of
licensor and licensee, etc.

                                                                                                                                                                    41
Summary Ranges for 14 Pain-Related Potential
Comparables
                                                                                                                                                                                             19-23649-rdd




                                                                                                                                       Effective
                                    Minimum                       Average Rate                       Maximum
                                                                                                                                       Rate with
Royalties                            Rate in                           in                             Rate in
                                                                                                                                         Other
                                   Agreements                     Agreements                        Agreements
                                                                                                                                                                                             Doc 3428-2




                                                                                                                                       Payments
Average                                  19.3%                           22.1%                            24.8%                           25.0%
Median                                   17.0%                           19.4%                            20.8%                           22.9%
25th Percentile                          10.0%                           12.5%                            15.0%                           16.0%
75th Percentile                          25.0%                           28.0%                            28.0%                           28.8%
                                                                                                                                                                            - Part 1 Pg 43 of 125
                                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




Note: Average is the mid-point of minimum and maximum royalty rates. The minimum, maximum and average royalties do not include upfront payments
and milestone payments, which would increase the effective royalty rate. Effective royalty rate is based on agreement terms applied to 2008–2018 ex-U.S.
OxyContin Sales. The comparables provide ranges of market royalty rates applied to OxyContin sales, but the appropriate royalty for OxyContin should
                                                                                                                                                                                             Appendix A




account for factors specific to OxyContin, e.g., market size, market share and competition, profitability, region-specific factors, contributions to IP, roles of
licensor and licensee, etc.

                                                                                                                                                                    42
Summary Ranges for 19 Ex-U.S. Potential Comparables
                                                                                                                                                                                             19-23649-rdd




                                                                                                                                       Effective
                                    Minimum                       Average Rate                       Maximum
                                                                                                                                       Rate with
Royalties                            Rate in                           in                             Rate in
                                                                                                                                         Other
                                   Agreements                     Agreements                        Agreements
                                                                                                                                                                                             Doc 3428-2




                                                                                                                                       Payments
Average                                  16.5%                           18.6%                            20.8%                           20.0%
Median                                   15.0%                           17.3%                            20.0%                           20.0%
25th Percentile                          10.0%                           12.5%                            13.0%                           13.2%
75th Percentile                          20.0%                           20.0%                            25.0%                           25.4%
                                                                                                                                                                            - Part 1 Pg 44 of 125
                                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




Note: Average is the mid-point of minimum and maximum royalty rates. The minimum, maximum and average royalties do not include upfront payments
and milestone payments, which would increase the effective royalty rate. Effective royalty rate is based on agreement terms applied to 2008–2018 ex-U.S.
OxyContin Sales. The comparables provide ranges of market royalty rates applied to OxyContin sales, but the appropriate royalty for OxyContin should
                                                                                                                                                                                             Appendix A




account for factors specific to OxyContin, e.g., market size, market share and competition, profitability, region-specific factors, contributions to IP, roles of
licensor and licensee, etc.

                                                                                                                                                                    43
       Summary of 37 Comparable Agreements
                                                                                                                                          Effective Rate (% of Sales)
                                                                                                                           Average of
                                                                                                                          Minimum and
                                                                                                                                                                                            19-23649-rdd




Year                     Licensor                          Licensee                    Drug (Indication)                                   Without       With Upfront
                                                                                                                         Maximum Rates    Upfront and        and
                                                                                                                          as % of Sales   Milestones     Milestones

                                                                           Oxycodone HCI IR with sequestered
2015    Elite Pharmaceuticals Inc.            Epic Pharma LLC                                                                 50%            50%             50%
                                                                           naltrexone (an opioid pain treatment)

                                                                           Hextend (increases volume of blood
1997    BioTime, Inc.                         Abbott Laboratories                                                             21%            36%             43%
                                                                           plasma)
                                                                                                                                                                                            Doc 3428-2




2002    SkyPharma Canada, Skyepharma          Endo                         Depomorphine™ and Propofol IDD- D™                 40%            40%             41%

1998    Aphton Corp.                          SmithKline Beecham           Gonadimmune®                                       48%            36%             37%

                                                                           Pharmaceutical products containing
        Leo Pharmaceutical Products Ltd.
2002                                          Pharmion Corporation         tinzaparin sodium (for parenteral use              33%            35%             35%
        A/S
                                                                           known as INNOHEP)

        BioDelivery Sciences International,                                BEMA fentanyl product (opioid pain
2006                                          Meda AB                                                                         33%            33%             33%
        Inc.                                                               treatment)

2007    BioDelivery Service International     Meda AB                      Fentanyl (opioid pain treatment)                   28%            28%             29%

2004    Vernalis PLC                          Endo Pharmaceuticals         Frova (frovatriptan succinate) (migraine)          20%            20%             29%
                                                                                                                                                                           - Part 1 Pg 45 of 125




2007    Santarus, Inc.                        Glaxo Group Limited          Zegerid® (proton pump inhibitor)                   23%            26%             27%

                                                                           Quadramet (treatment for bone related
1998    Cytogen Corporation                   Berlex Laboratories, Inc.                                                       25%            25%             26%
                                                                           cancers)

                                                                           Compound AGI-1067, AGI-1067 is an
                                                                           investigational oral drug for the treatment
                                                                           of atherosclerosis, the underlying
2005    Atherogenics, Inc.                    IPR Pharma and AstraZeneca                                                      17%            16%             25%
                                                                           disease process that leads to heart
                                                                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




                                                                           attacks and strokes. At time of
                                                                           agreement, it was in Phase III.

        Shore Therapeutics, Inc., Cowen                                    Fenofibrate products (reduces
2011                                          Sanitarus, Inc.                                                                 15%            24%             25%
        Healthcare Royalty Partners, L.P.                                  cholesterol)

                                                                           R-MNTX for use in post-operative bowel
2005    Progenics Pharma., Inc.               Wyeth                        dysfunction and opioid-induced                     20%            18%             24%
                                                                                                                                                                                            Appendix A




                                                                           constipation


                                                                                                                                                                 44
       Summary of 37 Comparable Agreements (Continued)
                                                                                                                           Average of     Effective Rate (% of Sales)
                                                                                                                          Minimum and
                                                                                                                                                                                            19-23649-rdd




Year                   Licensor                            Licensee                      Drug (Indication)                                 Without       With Upfront
                                                                                                                         Maximum Rates
                                                                                                                                          Upfront and        and
                                                                                                                          as % of Sales
                                                                                                                                          Milestones     Milestones

2008    Cell Genesys                        Takeda Pharmaceutical Co         GVAX                                             20%            20%             24%

2006    Ligand Pharma., Inc.                King Pharma., Inc.               Avinza (morphine sulfate ER)                     10%            15%             24%
                                                                                                                                                                                            Doc 3428-2




                                                                             Tamper-resistant opioids, including
2005    Pain Therapeutics, Inc.             King Pharma., Inc.               Remoxy. Included use of SABER                    19%            17%             22%
                                                                             technology.

2003    Pozen                               GlaxoSmithKline                  Treximet (migraine) (injection)                  18%            18%             22%

                                                                             Voltaren® Gel diclofenac sodium topical
2015    Novartis, AG, Sandoz, Inc.          Endo Ventures Limited                                                             20%            20%             21%
                                                                             gel 1% (pain treatment)

                                                                             Pilocarpine hydrochloride (treatment for
        MGI PHARMA, INC., Merck KGaA,
2000                                        CIBA Vision AG                   post-radiation xerostomia and                    20%            20%             20%
        E. Merck
                                                                             xerostomia)

2005    Collegium Pharmaceutical, Inc.      Teamm Pharmaceuticals, Inc.      AllerNase AQ (allergy nasal spray)               20%            20%             20%
                                                                                                                                                                           - Part 1 Pg 46 of 125




                                                                             Formulation or composition containing
2006    Amarillo Biosciences, Inc.          Bumimedic (Malaysia) Son. BHD                                                     20%            20%             20%
                                                                             IFN (treatment for influenza)

                                                                             Recombinant human parathyroid
        NPS Allelix Corp., Nycomed          Nycomed Danmark APS, NPS
2004                                                                         hormone (treatment for                           16%            18%             19%
        Danmark APS                         Allelix Corp.
                                                                             hypoparathyroidism)

                                                                             Synacthen and Synacthen Depot
                                            Akasia Limited, Questcor
2013    Novartis AG, Novartis Pharma AG                                      (conditions for which glucocorticoids are        12%            12%             16%
                                            Pharmaceuticals, Inc.
                                                                             indicated)
                                                                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




2006    SDI Diagnostics International LTD   Avigen, Inc.                     Tolperisone (treatment for acute pain)           13%            14%             16%

2003    Orphan Medical, Inc.                Celltech Pharmaceuticals, Ltd.   Xyrem (treatment for narcolepsy)                 15%            15%             16%

                                                                             Aphthasol and OraDisc A (aphthous
2005    Access Pharmaceuticals, Inc.        Discus Dental Inc.                                                                15%            15%             15%
                                                                             ulcers)
                                                                                                                                                                                            Appendix A




                                                                             Controlled-release doxycycline
2007    CollaGenex Pharmaceuticals, Inc.    MediGene AG                                                                       14%            15%             15%
                                                                             (treatment for infections)

                                                                                                                                                                 45
       Summary of 37 Comparable Agreements (Continued)
                                                                                                                                      Average of     Effective Rate (% of Sales)
                                                                                                                                     Minimum and      Without       With Upfront
                                                                                                                                                                                                        19-23649-rdd




    Year                         Licensor                Licensee                             Drug (Indication)
                                                                                                                                    Maximum Rates    Upfront and        and
                                                                                                                                     as % of Sales   Milestones     Milestones

                                                  Imprimis                   Products containing alkalinized lidocaine and
    2014       Urigen Pharmaceuticals, Inc.                                                                                              18%            15%             15%
                                                  Pharmaceuticals, Inc.      Heparine (for treatment of lower tract disorders)

                                                                             LY293558, a small molecule compound for post-
                                                                             operative pain, migraines, and epilepsy (appears to
                                                                                                                                                                                                        Doc 3428-2




    2003       Eli Lilly & Co.                    Neurogenetics, Inc.                                                                    13%            14%             14%
                                                                             be subcutaneous per a clinical trial but unclear
                                                                             what final form was)

                                                  Glaxo Group LTD.,          Intravenous formulation of Natrecor B-type
    2002       Scios, Inc.                                                                                                               10%            13%             13%
                                                  Scios, Inc.                natriuretic peptide (treatment for heart conditions)

                                                  Pierre Fabre               Clobetasol Propionate Mousse (prevention of skin
    2004       Connetics Corporation                                                                                                     13%            13%             13%
                                                  Dermatologie               dermatoses)

    2003       EpiCept Pharma                     Adolor Corporation         LidoPAIN® SP (a topical pain treatment)                     11%            11%             12%

                                                  Endo Pharmaceuticals
    2003       EpiCept Corporation                                           LidoPAIN® BP (a topical pain treatment)                     10%            10%             11%
                                                  Inc.

               BioSante Pharmaceuticals, Inc.,
                                                  Azur Pharma                Elestrin (transdermal gel preparations for
    2008       Antares Pharma IPL AG, Permatec                                                                                           10%            10%             10%
                                                  International II Limited   menopause)
                                                                                                                                                                                       - Part 1 Pg 47 of 125




               Technologie, AG

                                                                             Topical product containing amlexanox (aphthous
    1998       Access Pharmaceuticals, Inc.       Strakan Ltd.                                                                           10%            10%             10%
                                                                             ulcers)

                                                  Sirion Therapeutics        Ophthalmic product (treatment of viral kerato-
    2007       Laboratories Thea S.A.                                                                                                    10%            10%             10%
                                                  Inc.                       conjunctivitus)

    2001       Amgen Inc.                         Intermune, Inc.            lnfergen (used for gene therapy)                            7%              7%              8%
                                                                                                                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




*Pain-related product licenses highlighted in gray.                          Average (Pain, n = 14)                                     22.1%          22.5%           25.0%

                                                                             Average (Ex-U.S., n = 19)                                  18.6%          18.4%           20.0%

                                                                             Average (All)                                              19.3%          20.0%           21.9%

                                                                             Median (All)                                               17.5%          18.0%           20.1%

                                                                             25th percentile (All)                                      12.5%          13.5%           15.0%
                                                                                                                                                                                                        Appendix A




                                                                             75th percentile (All)                                      20.0%          24.5%           25.6%

                                                                                                                                                                               46
Ranges of Comparable Royalty Rates for Non-ADF
OxyContin Post LOE (Method 1)
                                                                                                                                                                       19-23649-rdd




Method 1: Analyzed royalty rates for comparable IP license agreements
• Three pain-related public comparables have average royalty rates
                                                                                                                                                                       Doc 3428-2




  after patent expiry of ~11%
•          , a third-party, had a 10% royalty rate after Japanese
    OxyContin patent expired in 2013
     ─ Mundipharma BV licenses OxyContin to                                                     in Japan to manufacture,
       distribute, market, and sell using all know-how
     ─ 2001 amendment set royalty of 15% through 2013 and 10% thereafter
                                                                                                                                                      - Part 1 Pg 48 of 125




       (post LOE)
                          pays Mundipharma KK an additional 10% co-promotion fee
          10% co-promotion fee funds Mundipharma KK promotional activities; not
           additional royalty
                                                                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59




• 2013           license’s proposed terms for OTR (OxyCodone
  tamper-resistant) and Targin was 12.5% in the final 5-years of the 15-
  year period
                                                                                                                                                                       Appendix A




Source: Boards of directors meetings (Asia Pacific companies), January 22, 2010, see PPLPUCC004014603 pages 37 and 38; UCCINV0003946602, 1,
5, 6; Boards of Directors Meetings (International Companies) Thursday, September 12, 2013 Proposed Board Decision, Sept. 12, 2013.
                                                                                                                                              47
Mundipharma License With                                                                    for Non-ADF
OxyContin
                                                                                                                                                  19-23649-rdd




• 15% royalty until 2015; then 10% until 2018
• Japanese OxyContin exclusivity expired in early 2013
                                                                                                                                                  Doc 3428-2
                                                                                                                                 - Part 1 Pg 49 of 125
                                                                                                                              Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                  Appendix A




Source: Boards of directors meetings (Asia Pacific companies), January 22, 2010, see PPLPUCC004014603 pages 37 and 38.
                                                                                                                         48
Mundipharma License With                                                                     for OTR OxyContin
and Targin
                                                                                                                                                                19-23649-rdd




• OTR (Oxycodone Tamper Resistant) OxyContin royalty rate of
  19.5% initially
                                                                                                                                                                Doc 3428-2




     ─ 15% royalty for the first 10 years; then 12.5% for next five years
     ─ In addition, 4.5% royalty due to                                                     on OTR sales
                                                                                                                                               - Part 1 Pg 50 of 125




                                         15%
                                                      12.5%
                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                Appendix A




Source: Boards of Directors Meetings (International Companies) Thursday, September 12, 2013 Proposed Board Decision, Sept. 12, 2013.
                                                                                                                                       49
        Additional Comparables With Royalty Rate After Loss of
        Exclusivity (LOE)
                                                                                                                                                                                   19-23649-rdd




                                                                                                                               Maximum Royalty
                                                                                                                   Minimum
                                                                                                                                Royalty After Loss Reduction
   Date                Licensor                       Licensee                   Drug (Indication)               Royalty While
                                                                                                                                 While       of      ratio
                                                                                                                  Exclusive
                                                                                                                               Exclusive Exclusivity
                                                                       GVAX (prostate cancer
3/31/2008      Cell Genesys                Takeda Pharmaceutical Co                                                 20.0%      20.0%       5%        75.0%
                                                                       immunotherapy)
                                                                                                                                                                                   Doc 3428-2




                                           IPR Pharma and
12/22/2005     Atherogenics, Inc.                                      Compound AGI-1067 (atherosclerosis)          12.0%      22.5%     3.0-5.6%    75.0%
                                           AstraZeneca

               BioDelivery Science
 9/5/2007                                  Meda AB                     Fentanyl (opioid pain treatment)             28.0%      28.0%       20%       28.6%
               International

11/30/2007     Santarus, Inc.              Glaxo Group Limited         Zegerid® (proton pump inhibitor/”PPI”)       17.5%      27.5%    12.5–17.5%   33.3%
                                                                       Pilocarpine hydrochloride (treatment
               MGI Pharma, Inc., Merck
4/11/2000                                  CIBA Vision AG              for post-radiation xerostomia and            20.0%      20.0%       8%        60.0%
               KGaA, E. Merck
                                                                       xerostomia)

1/12/2006      Avigen, Inc.                SDI Diagnostics Intl Ltd.   Tolperisone (treatment for acute pain)       10.0%      15.0%     6.7–10%     33.3%
                                           Celltech Pharmaceuticals,
                                                                                                                                                                  - Part 1 Pg 51 of 125




10/29/2003     Orphan Medical, Inc.                                    Xyrem (treatment for narcolepsy)             15.0%      15.0%      3–7%       66.7%
                                           Ltd.

                                                                       LidoPAIN® SP (a topical pain
7/23/2003      EpiCept Pharma              Adolor Corp.                                                             10.0%      12.0%      5–6%       50.0%
                                                                       treatment)

                                                                       Intravenous formulation of Natrecor B-
3/31/2002      Scios Inc.                  Glaxo Group Ltd.            type natriuretic peptide (treatment for       8.0%      12.0%      2–3%       75.0%
                                                                       heart conditions)

               Access Pharmaceuticals,                                 Topical product containing amlexanox
                                                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




8/13/1998                                  Strakan Ltd.                                                             10.0%      10.0%       4%        60.0%
               Inc.                                                    (aphthous ulcers)

*Pain-related product licenses highlighted in gray.                    Average (Pain)                                16.0%      18.3%     11.3%      37.3%
                                                                       Average (Pain + PPI)                          16.4%      20.6%     12.2%      36.3%
                                                                       Average (All)                                 15.1%      18.2%      7.8%      55.7%
                                                                       Median (All)                                  13.5%      17.5%      5.3%      60.0%
                                                                                                                                                                                   Appendix A




                                                                       25th Percentile (All)                         10.0%      12.8%      4.5%      37.5%
                                                                       75th Percentile (All)                         19.4%      21.9%      8.3%      72.9%
                                                                                                                                                        50
Evaluation of OxyContin Royalties Paid by IACs Based on
Profit Split Analysis (Method 2)
                                                                                                        19-23649-rdd




Method 2 uses the fact that all IP licenses effectively result in a profit
split between licensor and licensee. We use comparable
                                                                                                        Doc 3428-2




agreements and their respective profit splits to assess the
reasonableness of PPLP’s agreements. However, it is often difficult
to measure profit splits in 3rd party licenses because of lack of data.
PPLP also evaluates share of profits, and the corresponding
effective royalty, in evaluating deal terms with third parties for both
                                                                                       - Part 1 Pg 52 of 125




in-licensing and out-licensing. The effective profit share to the
licensor often varies by product, but a 2012 KPMG Report on
profitability and royalties found reported royalty rates represent 53% of
licensee’s operating profit. Additionally, effective profit splits in PPLP’s
                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




third-party pharmaceutical licenses are in the range of around 40–60%.
                                                                                                        Appendix A




                                                                               51
Market Royalty Rate for Pre-2013 and ADF OxyContin Based on
Profit Split Between Licensor and Licensee (Method 2)
                                                                                                                                                 19-23649-rdd




Profit share to licensor can vary by product
• 2012 KPMG report on profitability and royalties found reported
                                                                                                                                                 Doc 3428-2




  royalty rates represent 53% of licensee’s operating profit
PPLP and IAC third-party licenses as comparables generally show
following profit shares:
• Branded drugs: 43% to 55% of operating profits
• Generic drugs: 50% to 60% of operating profits
                                                                                                                                - Part 1 Pg 53 of 125
                                                                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                 Appendix A




Source: KPMG International, “Profitability and royalty rates across industries: Some preliminary evidence,” 2012, 11.
                                                                                                                        52
Comparables: PPLP’s 3rd-Party Licenses for Branded
Drugs
                                                                                                                                                                        19-23649-rdd




     Date            Licensor        Licensee                     Description                           Phase              Profit share
                                                                                                                         For Purdue sole
                                                                                                                         territory: 15% of
                                                                                                                         gross profits and
                                                                                                                                                                        Doc 3428-2




                                                                                                                           50% of other
                                                      Collaboration on development,
                                                                                                                             revenues.
                                                      promotion, and
August 2015                          PPLP                                                             ~Phase III         For co-promotion
                                                      commercialization for
                                                                                                                        countries: 50% of
                                                      Lemborexant (insomnia)
                                                                                                                         operating profits.
                                                                                                                        For distributor only
                                                                                                                        countries: 55% of
                                                                                                                         operating profits

                                                      Development, promotion, and
                                                                                                                        50% of operating
                                                                                                                                                       - Part 1 Pg 54 of 125




 June 2015                           PPLP             commercialization of                            ~Phase II
                                                                                                                             profit
                                                      Dalcetrapib (cholesterol)

                                                      Collaboration on distribution
 December                                                                                                               ~43% of operating
                                     PPLP             and promotion of Symproic                       ~Phase III
   2016                                                                                                                      profit
                                                      (opioid induced constipation)
                                                                                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                        Appendix A




Note: The profit share for the Shionogi agreement was calculated assuming sales over 15 years and a 9% discount rate.
                                                                                                                                               53
Comparables: PPLP and Mundipharma’s 3rd-Party
Licenses for Generics or Biosimiliars
                                                                                                                                                                         19-23649-rdd




     Date            Licensor        Licensee                       Description                           Phase                Profit share
                                                     Joint venture to research, develop,
                                    Rhodes           commercialize, and market generic
  April 2002                                                                                           ~Phase III                 50%
                                    Tech             Marinol (nausea and vomiting
                                                                                                                                                                         Doc 3428-2




                                                     related to cancer medication)
                                                     Collaboration on commercialization
 November                           Rhodes                                                             ~Ready for          50% of operating
                                                     of generic Paxil CR
   2016                             Pharma                                                             approval                profits
                                                     (antidepressant)
                                                                                                       ~Ready for        40% of incremental
     2017                           Mundi            Invokana distribution agreement
                                                                                                       approval                 NPV

                                                                                                                         Capped at 10% of
                                                     ADF opioid with Vicodin trademark                                   gross profits on AG
August 2015                         PPLP                                                               ~Phase III
                                                     (pain)                                                              sales (according to
                                                                                                                                                        - Part 1 Pg 55 of 125




                                                                                                                          proposed terms)

  April 2017                        PPLP             Butrans AG supply agreement                       Approved          60% of gross profits

                                                     Generic Migranal (migraine),
                                    Rhodes                                                                                40%–50% of gross
 Early 2020                                          generic Perforomist (asthma), and                 ~Phase III
                                    Pharma                                                                                    profits
                                                     generic Brovana (COPD)
                                                                                                                                                     Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                         Appendix A




Note: The profit share for the Janssen agreement was calculated as Janssen incremental NPV divided by total incremental NPV.
                                                                                                                                                54
Project Echo,     Lemborexant Agreement: 50% Profit
Share, Excluding Upfront, R&D, and Milestone Payments
                                                                                            19-23649-rdd
                                                                                            Doc 3428-2
                                                                           - Part 1 Pg 56 of 125
                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                            Appendix A




Source: 3.1.15 Project Echo BDC Deck 07.14.2015 vFINAL, page 16.
                                                                   55
     Lemborexant Agreement: Gross Profit Split of 15%
and Net Profit Split of 50–55%
                                                                                                                                                                                         19-23649-rdd




 The profit split for      /PPLP depends on the status of each country
 as “sole territory,” “co-promotion,” and “distributor country.”
                                                                                                                                                                                         Doc 3428-2
                                                                                                                                                                        - Part 1 Pg 57 of 125
                                                                                                                                                                     Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                                         Appendix A




Note: A Co-Promotion Country becomes a Distributor Country if the lead party of that country enters into a distribution agreement with a third-party distributor.
Source:      – Purdue – Collaboration Agreement (Execution) (2015-08-28), pages 56-58.
                                                                                                                                                                56
          Lemborexant Agreement: Definition of Net Profit
                                                                                                                  19-23649-rdd




Net Profit is defined as net sales less allowable expenses, which include
costs related to marketing, manufacturing, and distributing the product as
well as product liability insurance and medical and regulatory activities.
                                                                                                                  Doc 3428-2
                                                                                                 - Part 1 Pg 58 of 125
                                                                                              Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                  Appendix A




Source:   – Purdue – Collaboration Agreement (Execution) (2015-08-28), pages 3 and 18.
                                                                                         57
19-23649-rdd                                               Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                           - Part 1 Pg 59 of 125




                                                                                                                                                                  58
 Dalcor Dalcetrapib Agreement: Operating Profit Share of




                                                                                                                                Source: PPLP004412078, at -093.
 50%
          Symproic Agreement: 35% Profit Share for
Years 1 to 5, 50% Profit Share for Years 6+
                                                                                                                  19-23649-rdd
                                                                                                                  Doc 3428-2
                                                                                                 - Part 1 Pg 60 of 125
                                                                                              Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                  Appendix A




Source:   -PPLP Distribution and Promotion Collaboration Agreemement, pages 42 and 76.
                                                                                         59
          Symproic Distribution Agreement: Effective
Profit Share of ~43%
                                                                                                                                                                                19-23649-rdd




    The effective profit split is calculated assuming sales continue for 15
    years and uses a 9% discount rate.
                                                                                                                                                                                Doc 3428-2
                                                                                                                                                               - Part 1 Pg 61 of 125
                                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                                Appendix A




Source:         -PPLP Distribution and Promotion Collaboration Agreemement, page 42. Effective profit share calculated based on 35% profit share for
years 1–5 and 50% profit share for years 6–15 on a present value basis using a discount rate of 9%.
                                                                                                                                                       60
PAR Dronabinol Agreement: Profit Share of 50%
                                                                                                 19-23649-rdd
                                                                                                 Doc 3428-2
                                                                                - Part 1 Pg 62 of 125
                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                 Appendix A




Source: Purdue and Rhodes Audited Financial Statements 2015, page 40.

                                                                        61
                       Agreement for Paroxetine ER: Profit Share of
50%
                                                                                                                                                                          19-23649-rdd
                                                                                                                                                                          Doc 3428-2
                                                                                                                                                         - Part 1 Pg 63 of 125
                                                                                                                                                      Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                          Appendix A




Source:         and Rhodes Collaboration and License Agreement, pages 4 and 9. Assumed to be operating profit as costs include finished dosage
costs, commercial expenses, and other conversion costs.
                                                                                                                                                 62
Janssen Distribution Agreement for Invokana
                                                                                                                   19-23649-rdd




Mundipharma seeks approval to execute an exclusive distribution agreement to
market Invokana® and Vokanamet® for Type 2 Diabetes in Europe and co-promotion
in Spain. Janssen is responsible for manufacturing and certain regulatory activities.
                                                                                                                   Doc 3428-2
                                                                                                  - Part 1 Pg 64 of 125
                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                   Appendix A




Source: Mundipharma presentation to Business Development Committee (June 2017), page 3.
                                                                                          63
Janssen Invokana Agreement: The Profit Share to the
Licensor (Janssen) is Approx. 40%
                                                                                                                             19-23649-rdd
                                                                                                                             Doc 3428-2
                                                                                                            - Part 1 Pg 65 of 125




                                     Profit Split (millions of Euros)                      Amount
                                     Incremental NPV                                          189
                                     Janssen NPV                                               75
                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




                                     Profit Share
                                     Janssen (Licensor Share)                                40%
                                     Mundipharma (Licensee Share)                            60%
                                                                                                                             Appendix A




Source: Mundipharma presentation to Business Development Committee (June 2017), page 13.
                                                                                                    64
Abbvie Vicodin Agreement (Proposed): Royalty Capped at 15%
for Brand, Profit Share Capped at 10% for Generics
                                                                                                                                                          19-23649-rdd
                                                                                                                                                          Doc 3428-2
                                                                                                                                         - Part 1 Pg 66 of 125
                                                                                                                                      Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                          Appendix A




Note: The second column denotes the terms of the original deal (dated March 2015). The third column denotes the updated terms.
Source: PPLP004417483, at -531-532.
                                                                                                                                 65
Sandoz Butrans Agreement: Gross Profit Share of 60%
and COGS Plus 10%
                                                                               19-23649-rdd
                                                                               Doc 3428-2
                                                              - Part 1 Pg 67 of 125
                                                           Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                               Appendix A




Source: PPLP004417653, at -691.

                                                      66
Sandoz Butrans Agreement: Hexal Patent
                                                                                                                                            19-23649-rdd




The Hexal Patent concerns a new transdermal therapeutic system
comprising buprenorphine (active ingredient of Butrans). Sandoz will assign
the patent application to PPLP. Sandoz will pay PPLP 25% of gross profits
                                                                                                                                            Doc 3428-2




(reduced from 60%) if the patent application results in a patent for PPLP.
                                                                                                                           - Part 1 Pg 68 of 125
                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                            Appendix A




Source: PPLP004417653, at -691. U.S. Patent & Trademark Office, Patent Application Full Text and Image Database.

                                                                                                                   67
Slayback Agreement: Gross Profit Share of 40–50%
Varying by Product
                                                                                                       19-23649-rdd
                                                                                                       Doc 3428-2
                                                                                      - Part 1 Pg 69 of 125
                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                       Appendix A




Source: Slayback – Rhodes Development and License Agreement, pages 2 and 8.

                                                                              68
OxyContin Royalties Are Below Market Rates Based on
Profit Split Analysis (Method 2)
                                                                                                                                                       19-23649-rdd




• IAC OxyContin P&L data show that profit share to PPLP was less
  than 40%, i.e., below the share expected in arm’s-length licenses
                                                                                                                                                       Doc 3428-2




• December 2015 IAC document:
     ─ This document provides forecast of ex-U.S. OxyContin profits
     ─ Royalties paid to PPLP equal ~22% of forecast ex-U.S. OxyContin
       (pre-royalty) profits for 2016E–2018E
• IAC P&L data:
                                                                                                                                      - Part 1 Pg 70 of 125




     ─ These P&L data provided a more granular view of ex-U.S. financial
       performance, as they are country/region specific
     ─ Royalties paid to PPLP were ~33% of ex-U.S. OxyContin profits during
       2008–2016
                                                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                       Appendix A




Source: Global Year End Review (December 2015), 46, 50, 53, 56. PPLPUCC000736187. IAC Product P&L – Total OxyContin Incl AG
(IACS_0001705300).
                                                                                                                              69
PPLP’s OxyContin Royalties Equal 22% of IAC Forecast
of Ex-U.S. OxyContin Profits for 2016E–2018E
                                                                                                                                                                                   19-23649-rdd




$ in millions                                              2016E                    2017E                     2018E                2016–2018E

Ex-U.S. OxyContin Net sales                                 $276                     $270                      $278                      $823
                                                                                                                                                                                   Doc 3428-2




True Business Contribution (“TBC”)                          $158                     $152                      $161                      $471

G&A and Marketed Product Support
                                                             $34                      $33                       $33                      $100
Cost Allocation

TBC after Cost Allocation                                   $124                      $118                     $128                      $370

IAC Royalty Rate                                            10%                       10%                      10%                       10%
                                                                                                                                                                  - Part 1 Pg 71 of 125




Estimated Royalty Amount                                     $27                      $27                       $28                      $82
Royalty Share of Estimated
                                                            22%                       23%                      22%                       22%
Profits (%)
                                                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




Source: Global Year End Review (December 2015), 46, 50, 53, 56. PPLPUCC000736187. Purdue Pharma L.P. Corporate Structure Detail, April 22,
2019, 14.
Note: The cost allocation is based on revenue. R&D costs and G&A charged to Prod & U.S. legal costs were not allocated as these costs are assumed
                                                                                                                                                                                   Appendix A




not to be related to ex-U.S. OxyContin sales. This calculation is based on IAC sales. The profit share for 2016–2018E with the weighted average royalty
rate including Japan (sales to third-party          is 24%.
                                                                                                                                                          70
Based on IAC P&L, PPLP’s OxyContin Royalties Equal
33% of Ex-U.S. OxyContin Profits for 2008–2016
                                                                                                                                            19-23649-rdd




                                                                                                          2008-
$ in millions          2008        2009       2010        2011         2012   2013   2014   2015   2016
                                                                                                          2016
Ex-U.S. IAC
OxyContin net          $490        $491       $536        $579         $509   $416   $392   $327   $310   $4,051
                                                                                                                                            Doc 3428-2




sales

Gross Profit           $279        $277       $299        $310         $284   $230   $215   $180   $161   $2,234

Product
                       $188        $203       $222        $243         $194   $127   $117   $98    $72    $1,463
Contribution
IAC Royalties
                        $63        $67         $74         $79         $71    $36    $37    $31    $28    $485
to PPLP
Royalty
Share (%) of
                                                                                                                           - Part 1 Pg 72 of 125




                       33%         33%         33%        33%          36%    29%    31%    31%    39%     33%
Product
Contribution
                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                            Appendix A




Source: IAC Product P&L – Total OxyContin Incl AG (IACS_0001705300).
                                                                                                                   71
 Impact of Market Royalties on PPLP Share of IAC Estimated
 and Actual Profits: 25%/12.5% Pre/Post LOE
                                                                                                                                                                                19-23649-rdd




$ in millions                                                           2008–2016 Actual                        2016–2018 Estimates
                                                                                                                                                                                Doc 3428-2




Ex-U.S. IAC OxyContin Net Sales                                                $4,051                                      $823

Gross Profit                                                                   $2,234                                      $471

Product Contribution                                                           $1,463                                      $370

Market IAC Royalty Rate with R&D Adj.                                            22%                                       20%

Market IAC Royalty Amount                                                        $940                                      $167
                                                                                                                                                               - Part 1 Pg 73 of 125




Royalty Share (%) of Product Contribution                                        63%                                       45%
                                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




 Source: IAC Product P&L – Total OxyContin Incl AG (IACS_0001705300).; Global Year End Review (December 2015), PPLPUCC000736187.
 Note: R&D adjustment takes into account certain R&D payments by PPLP to Mundipharma that would typically be the licensee’s responsibility in arm’s-
                                                                                                                                                                                Appendix A




 length transactions. The above analysis assumes 50% of the relevant R&D expenditures were for OxyContin and would typically be borne by
 Mundipharma. The R&D as a percentage of sales is added to each year’s market rate to get the final R&D adjusted royalty rate for that year.
                                                                                                                                                       72
Estimate of Arm’s-Length/Market Royalty Rates
                                                                                                                      19-23649-rdd




The analysis is based on following royalty rates:
• 25% royalty rate for ADF and non-ADF during exclusivity period (pre-2013)
   ─ 25% royalty rate is generally between 50th and 75th percentile of comparables
                                                                                                                      Doc 3428-2




   ─ Consistent with rates observed for large, highly profitable pain products
   ─ Consistent with regression results
• 12.5% royalty rate for non-ADF during post-exclusivity period (post-2013)
   ─ 12.5% is near the average for the pain (plus PPI) comparables
   ─ Consistent with Mundipharma third-party licenses for ADF (OTR) and Targin after first
     10 years; slightly higher than for non-ADF post-LOE
                                                                                                     - Part 1 Pg 74 of 125




The royalty rate is adjusted for PPLP’s funding of ~$40MM to Mundipharma for
local development and regulatory costs for OxyContin. The R&D adjustment
corresponds with PPLP’s payment to MRL for OxyContin development, which is
assumed to be 50% of $81MM. At arm’s-length, licensee would be expected to
bear local development and regulatory costs after license is entered. This
                                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




adjustment increases royalty rates by 1.5% on average 2008 – Sept. 15, 2019.
The estimated market royalty rate is consistent with profit split range from
market royalty rates.
                                                                                                                      Appendix A




                                                                                             73
Additional IAC Royalty Payments Using Market Royalty
Rate of 25% During Exclusivity and 12.5% Post LOE
                                                                                                                                                                          19-23649-rdd




                                                                                                                                Sep.
$ in millions        2008      2009      2010     2011      2012      2013     2014      2015      2016     2017      2018               Total
                                                                                                                                2019

Royalty Received      $71       $76      $85       $91       $84      $47       $46       $38      $36       $15       $15      $11      $615
                                                                                                                                                                          Doc 3428-2




Japan Royalties        $9       $9       $11       $12       $13      $10        $9       $7        $8        $0       $4        $3       $96

Royalties
                      $63       $67      $74       $79       $71      $36       $37       $31      $28       $15       $11       $7      $519
Excluding Japan

Royalty Rate         13.0%    12.9%     12.9%     12.9%    12.8%     10.0%     10.1%     9.9%      9.9%    14.9%     14.9%     14.9%       -

Market Royalty
                     25.0%    25.0%     25.0%     25.0%    25.0%     17.0%     17.1%    16.7%     16.7%     25.0%    25.0%     25.0%       -
Rate

R&D Adjustment       1.6%      0.8%      0.5%     0.3%      0.4%      0.5%     0.9%      1.0%      1.8%     5.2%      3.8%     1.1%        -
                                                                                                                                                         - Part 1 Pg 75 of 125




Market Royalty
                     26.6%    25.8%     25.5%     25.3%    25.4%     17.5%     18.0%    17.8%     18.5%     30.2%    28.8%     26.1%       -
Rate with R&D
Royalty Rate
                      2.0       2.0       2.0      2.0       2.0       1.8      1.8       1.8       1.9      2.0       1.9       1.8       -
Adjustment Factor
Market Rate
                     $128      $134      $145     $156      $140      $64       $65       $55      $52       $31       $22      $13     $1,005
Royalty
Additional
                                                                                                                                                      Filed 08/05/21 Entered 08/05/21 15:09:59




                      $66       $67      $72       $76       $69      $27       $29       $25      $24       $16       $11       $6      $486
Royalty




Note: Calculations exclude royalties for Japan as that is covered under a third-party license agreement with The annual R&D adjustment
                                                                                                                                                                          Appendix A




corresponds with PPLP’s payment to MRL for OxyContin development, assumed to be 50% of $81MM. Market royalty rate includes the adjustment for
50% of R&D payment PPLP made to MRL (i.e., $40MM).

                                                                                                                                                 74
Sensitivity Analysis: Changes in PPLP OxyContin Royalty
Income for Alternative ADF and non-ADF Royalty Rates
                                                                                                                           19-23649-rdd




                                          ADF and pre-2013 Exclusivity Royalty Rate (%)
 $ in millions (Nominal)
                                  10.0%         15.0%        20.0%        25.0%           30.0%
                                                                                                                           Doc 3428-2




                          7.0%    -$76           $96          $268         $440           $611

                          8.5%    -$63           $109         $281         $452           $624




           (%)
                          10.0%   -$50           $122         $293         $465           $637

                          12.5%   -$29           $143         $315         $486           $658

                          15.0%    -$7           $164         $336         $508           $679




   Non-ADF Royalty Rate
                                                                                                          - Part 1 Pg 76 of 125




Calculations exclude royalties for Japan, covered under third-party license agreement with
          The annual R&D adjustment corresponds with PPLP’s payment to MRL for OxyContin
development, which is assumed to be 50% of $81MM. Market royalty rate includes the adjustment
for 50% of R&D payments PPLP made to MRL (i.e., $40MM).
                                                                                                       Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                           Appendix A




                                                                                                  75
PPLP Actual vs. Market OxyContin Royalty Revenues
Using 25% During Exclusivity and 12.5% Post-LOE
                                                                                                                                                                         19-23649-rdd




$180
                                           $168
                                                                          Royalties Received: $615MM
                                $157        $76                           Additional Royalties: $486MM
$160                                                  $153
                                $72                                       Addl. Royalties (2008-2013): $377MM
                    $143                               $69
                                                                                                                                                                         Doc 3428-2




         $137                                                             Addl. Royalties (2013-Sep. 15, 2019): $137MM
$140
                     $67
          $66

$120



$100

                                            $91
 $80                            $85                               $74        $74
                                                       $84
                     $76                                          $27        $29          $63
          $71                                                                                       $61
                                                                                                                                                        - Part 1 Pg 77 of 125




 $60
                                                                                          $25       $24      2017 onwards: non-
                                                                                                            ADF rights transferred
 $40                                                              $47        $46
                                                                                                               $31
                                                                                          $38       $36                    $25
                                                                                                               $16                    $16
 $20                                                                                                                       $11
                                                                                                                                      $6
                                                                                                                                                     Filed 08/05/21 Entered 08/05/21 15:09:59




                                                                                                               $15         $15
                                                                                                                                      $11
  $0
         2008       2009        2010       2011       2012        2013       2014        2015      2016        2017       2018     Sep. 2019

                                                    Royalties received    Additional royalties
                                                                                                                                                                         Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 194. Non-ADF royalties of $21.6MM (2017) and $14MM (2018)
before adjustment.
                                                                                                                                                76
Market Royalty Rates of 25% and 12.5% Assume That PPLP
Owns All Relevant OxyContin IP and Know-How
                                                                                             19-23649-rdd




PPLP developed OxyContin to replace MS Contin revenues after
patent expiration
                                                                                             Doc 3428-2




  ─ Foreign IACs’s contributions to developing or commercializing
    OxyContin in the U.S. appears to be minimal
If Mundipharma contributed significantly to the development of
OxyContin, it may reduce the estimated market royalty rate.
                                                                            - Part 1 Pg 78 of 125
                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                             Appendix A




                                                                    77
Other Considerations That Could Affect the Royalty Rate
Analysis
                                                                                                   19-23649-rdd




There are several considerations that could impact the market
royalty rate upwards or downwards. These include:
                                                                                                   Doc 3428-2




• Additional comparables could result in a higher or lower royalty
  rate
• Information about the profitability of the comparables could impact
  the royalty rate (comparables with similar revenue and profits as
  OxyContin would receive greater weight in the analysis)
                                                                                  - Part 1 Pg 79 of 125




• Implied profit share and royalty rates could be different if IACs’
  actual OxyContin profits are different than forecasted profits at the
  time the license was entered into
                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                   Appendix A




                                                                          78
Potential Strategic Reasons for Current OxyContin
Licensing Arrangement
                                                                                                       19-23649-rdd




• Out-licensing OxyContin by PPLP to related parties may offer
  additional flexibility unavailable with a third party license
                                                                                                       Doc 3428-2




  ─ PPLP and IACs were ultimately owned and managed by Sackler family
  ─ Allowed sharing of resources (management know-how, marketing,
    supply chains, etc.) and associated tangible and intangible benefits
  ─ Allowed control of how products were sold in foreign markets (e.g.,
    pricing, discounts, rebates, etc.)
  ─ These benefits often cannot be realized with third-parties unless it is
                                                                                      - Part 1 Pg 80 of 125




    via a joint venture
• Availability of generic alternatives for non-ADF OxyContin in ex-
  U.S. markets after LOE introduces additional complexity in
  determining optimal royalty rate for IACs
                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59




• Other factors can also impact royalty rates
  ─ Value of brand equity, relative bargaining position, relative ease or
    difficulty of local regulatory/compliance processes, etc.
                                                                                                       Appendix A




                                                                              79
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                               - Part 1 Pg 81 of 125




                                                                                    80
                                         Betadine and Senokot (1L)
                             Royalties
PPLP Paid PRA Inc. Royalties for Rights to Manufacture
and Sell Betadine and Senokot, and to Use Trademarks
                                                                                               19-23649-rdd




On November 29, 2006, Avrio Health L.P. (a subsidiary of PPLP)
entered into agreements with PRA Inc. for the right to manufacture
                                                                                               Doc 3428-2




and sell Betadine and Senokot, and to use their trademarks, for a
5% royalty rate.
PPLP paid PRA Inc. $22.8MM in royalties from 2008 to September
15, 2019 on behalf of Avrio Health L.P. The annual royalty payments
averaged $1.9MM.
                                                                              - Part 1 Pg 82 of 125




An analysis of the effective profit split between the licensor and
licensee shows that PPLP was not disadvantaged under the related-
party license agreements relative to benchmarks from arm’s-length
agreements.
                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                               Appendix A




                                                                      81
PPLP paid $22.8MM from 2008 to September 15, 2019
                                                                                                                                                            19-23649-rdd




                 $3.0



                        $2.5
                 $2.5
                                                                                                                                                            Doc 3428-2




                                      $2.1
                                                                      $2.0
                                                $2.0                                                            $2.0
                 $2.0
                                                                                           $1.8   $1.8
                               $1.8                                              $1.8                    $1.8
                                                           $1.7

                                                                                                                         $1.5
                 $1.5




 $ in millions
                                                                                                                                           - Part 1 Pg 83 of 125




                 $1.0




                 $0.5
                                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




                 $0.0
                        2008   2009   2010     2011       2012        2013       2014      2015   2016   2017   2019   Sep. 2019
                                                                                                                                                            Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 173.
                                                                                                                                   82
Background Regarding Betadine and Senokot
                                                                                                                                                                      19-23649-rdd




Through its subsidiary Avrio Health L.P. (then known as Purdue
Products L.P.), PPLP obtained the right to use the Betadine and
                                                                                                                                                                      Doc 3428-2




Senokot trademarks from Purdue Frederick Company in April 2003.
Purdue Frederick Company was the main operating company of the
Purdue business until the formation of PPLP in 1991. While PPLP
was developing, Purdue Frederick Company promoted PPLP’s
products and provided administrative and R&D support to PPLP.
In 2006, Purdue Frederick Company assigned its Betadine and
                                                                                                                                                     - Part 1 Pg 84 of 125




Senokot rights to PRA Inc. Under this agreement, Avrio Health L.P.
pays a 5% royalty rate to PRA Inc.
                                                                                                                                                  Filed 08/05/21 Entered 08/05/21 15:09:59




Source: Amended and Restated License Agreement, Nov. 29, 2006 (Betadine); Amended and Restated License Agreement, Nov. 29, 2006 (Senokot);
                                                                                                                                                                      Appendix A




Assignment and Assumption Agreement, Nov. 29, 2006 (Betadine); Assignment and Assumption Agreement, Nov. 29, 2006 (Senokot); Purdue Pharma
L.P. Corporate Structure Detail (April 22, 2019), page 12.
                                                                                                                                             83
Third-Party License
                                                                                                                                                                           19-23649-rdd




In 1999, Purdue Frederick Company granted
        (third-party) a license to manufacture, sell, and distribute
                                                                                                                                                                           Doc 3428-2




Betadine ophthalmic prep solution. In return,
paid royalties equal to 10% of net U.S. sales and 5% of net sales in
Canada, the rest of the Americas, U.K., and Ireland.
Pursuant to the 1999 agreement,         paid PRA Inc. $2.4MM in
royalties for sales of Betadine ophthalmic. These royalty payments
were subsequently transferred to PPLP and are separate from the
                                                                                                                                                          - Part 1 Pg 85 of 125




payment by PPLP of $22.8MM.
The        license rights were transferred to PRA Inc. effective
November 29, 2006, as noted in a April 26, 2007 letter from Purdue
                                                                                                                                                       Filed 08/05/21 Entered 08/05/21 15:09:59




Frederick to
                                                                                                                                                                           Appendix A




Source:       Manufacturing, Marketing, and Distribution Agreement, March 5,1999 (Betadine ophthalmic prep solution); Intercompany and Non-Cash
Transfers Analysis (Alix Partners, May 28, 2020), page 179; Letter to                     from the Purdue Frederick Company, April 26, 2007.
                                                                                                                                                  84
2006 Betadine License Agreement Between PPLP and
PRA Inc.
                                                                                                                                                                   19-23649-rdd




On November 29, 2006, PPLP entered into a license agreement
with PRA Inc. for Betadine that contained a royalty rate of 5% of net
                                                                                                                                                                   Doc 3428-2




sales for the commercial life of the product. The agreement was for
the rights to manufacture, use, and sell Betadine in the U.S. It also
included the rights to use copyrights and know-how and trademark.
The licensee is Purdue Products L.P., a subsidiary of PPLP, which
later became Avrio Health L.P.
This license started in 2003 with Purdue Products L.P. as the
                                                                                                                                                  - Part 1 Pg 86 of 125




licensee and Purdue Frederick Company as the licensor. It was
transferred by Purdue Frederick Company to PRA Inc. on November
29, 2006.
                                                                                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                   Appendix A




Source: Amended and Restated License Agreement, Nov. 29, 2006 (Betadine); Assignment and Assumption Agreement, Nov. 29, 2006 (Betadine)
                                                                                                                                          85
2006 Senokot License Agreement Between PPLP and
PRA Inc.
                                                                                                                                                                 19-23649-rdd




On November 29, 2006, PPLP entered into a license agreement
with PRA Inc. for Senokot that contained a royalty rate of 5% of net
                                                                                                                                                                 Doc 3428-2




sales for the commercial life of the product. The agreement was for
the rights to manufacture, use, and sell Senokot in the U.S., and it
also included the rights to use copyrights and know-how and
trademark. The licensee is Purdue Products L.P., a subsidiary of
PPLP, which later became Avrio Health L.P.
This license started in 2003 with Purdue Products L.P. as the
                                                                                                                                                - Part 1 Pg 87 of 125




licensee and Purdue Frederick Company as the licensor. It was
transferred by Purdue Frederick Company to PRA Inc. on November
29, 2006.
                                                                                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                 Appendix A




Source: Amended and Restated License Agreement, Nov. 29, 2006 (Senokot); Assignment and Assumption Agreement, Nov. 29, 2006 (Senokot)
                                                                                                                                        86
Methodology to Evaluate the Reasonableness of the
Royalty Rate
                                                                                                   19-23649-rdd




Licensing agreement terms are based on the level of contribution by
the licensor and the licensee. The terms are usually stated as
royalty rate(s) as a percentage of sales and other payments
                                                                                                   Doc 3428-2




(upfront, regulatory milestones, and sales milestones).
Effective royalty rates (sum of royalties and other payments as a
percentage of net sales) can be converted into profit splits by
comparing the effective royalty rate to the profit margin. Profit split
for the same royalty rate (e.g., 20%) varies based on the profitability
                                                                                  - Part 1 Pg 88 of 125




of the product.
  ─ Operating profit: 30% Æ licensor profit share of 66.7%
  ─ Operating profit: 50% Æ licensor profit share of 40%
  ─ Operating profit: 60% Æ licensor profit share of 33.3%
                                                                               Filed 08/05/21 Entered 08/05/21 15:09:59




We can infer the reasonability of royalty rates based on profit splits
between the licensor and licensee.
                                                                                                   Appendix A




                                                                          87
Betadine Profit Share Analysis Shows that PPLP was Not
Disadvantaged
                                                                                                                                            19-23649-rdd




Based on our analysis, paying a 5% royalty rate on net sales leaves
85–86% of the profit with PPLP; while PRA Inc. (licensor) receives
                                                                                                                                            Doc 3428-2




about 14–15% of the profit. Therefore, PPLP was not disadvantaged
as a result of the 5% royalty rate, given the profit split.


                                                                                         Betadine
                              $ in millions
                                                                                  2016          2017E

                              Net Sales                                            $14              $12
                                                                                                                           - Part 1 Pg 89 of 125




                              Product Contribution                                  $5              $4

                              Product Contribution (%)                             36%           33%


                              Royalty at 5%                                        $0.7          $0.6

                              Royalty Share of Product Contribution                14%           15%
                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                            Appendix A




Source: Mundipharma, Consumer Health Products (CHP) North America – US and Canada (December 5-6, 2017), page 13.

                                                                                                                   88
Senokot Profit Share Analysis Shows that PPLP was not
Disadvantaged
                                                                                                                                            19-23649-rdd




Based on our analysis, paying a 5% royalty rate on net sales leaves
87–88% of the profit with PPLP; while PRA Inc. (licensor) receives
                                                                                                                                            Doc 3428-2




about 12–13% of the profit. Therefore, PPLP was not disadvantaged
as a result of the 5% royalty rate, given the profit split.


                                                                                          Senokot
                              $ in millions
                                                                                  2016          2017E

                              Net Sales                                            $21              $19
                                                                                                                           - Part 1 Pg 90 of 125




                              Product Contribution                                  $8              $8

                              Product Contribution (%)                             38%              42%


                              Royalty at 5%                                        $1.1             $1.0

                              Royalty Share of Product Contribution                13%              12%
                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                            Appendix A




Source: Mundipharma, Consumer Health Products (CHP) North America – US and Canada (December 5-6, 2017), page 14.
                                                                                                                   89
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                               - Part 1 Pg 91 of 125




                                                                                    90
                                         MS Contin (1K)
                             Royalties
PPLP Not Disadvantaged by MS Contin Royalty
Payments to Mundipharma A.G.
                                                                                                     19-23649-rdd




In 2008, PPLP was granted the license to manufacture, use and sell, as
well as the know-how, trademark, and patents for MS Contin in the
U.S., on an initial term of 8 years with a possible three-year extension
                                                                                                     Doc 3428-2




from Mundipharma A.G. This agreement mirrored prior agreements for
a 15% profit share on authorized generic sales and a 10% royalty rate
on MS Contin brand sales.
PRA L.P. paid royalty and profit share payments in 2008 of $2.1 million
to Mundipharma A.G. PPLP paid Mundipharma A.G. $11MM from 2009
to April 28, 2017 per this agreement. These rights were later transferred
                                                                                    - Part 1 Pg 92 of 125




to PRA L.P., which contributed the assets to Rhodes Pharma’s then
parent Coventry effective May 1, 2017 for no consideration, and the
payments were terminated.
Based on an analysis of the effective profit split between the licensor
                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




and licensee, PPLP was not disadvantaged under the related-party
license for MS Contin relative to benchmarks from arm’s-length
agreements.
                                                                                                     Appendix A




                                                                            91
 PPLP Paid Mundipharma $11.2MM in MS Contin
 Royalties from 2009 to 2017
                                                                                                                                                                                  19-23649-rdd




                  $2.5

                                 $2.3


                         $2.1
                                                                                                                                                                                  Doc 3428-2




                  $2.0




                  $1.5

                                                 $1.2
                                                                $1.2                                                          $1.2
                                                                               $1.1            $1.1




  $ in millions
                  $1.0
                                                                                                                                                                 - Part 1 Pg 93 of 125




                                                                                                              $0.8




                  $0.5
                                                                                                                                                              Filed 08/05/21 Entered 08/05/21 15:09:59




                                                                                                                                             $0.2


                  $0.0
                         2009    2010           2011            2012           2013           2014            2015           2016           2017
                                                                                                                                                                                  Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 32, 165. In 2008, PRA LP paid $2.1 million in royalties and profit
share payments to Mundipharma A.G.
                                                                                                                                                         92
MS Contin Background
                                                                                                                                                                                19-23649-rdd




MS (morphine sulfate) Contin was introduced in the U.S. in 1984 by
Purdue Frederick Company. The FDA required an Investigational
New Drug for MS Contin in 1985 and approved it in 1987. The
                                                                                                                                                                                Doc 3428-2




extended release technology for MS Contin was in-licensed by
PPLP from Napp Pharmaceuticals, a foreign IAC.
PPLP obtained MS Contin rights from Mundipharma through various
license agreements in 1992, 1997, 1998, and 2008. These
agreements also involve parent companies of PPLP.
                                                                                                                                                               - Part 1 Pg 94 of 125




PPLP transferred its rights to sell MS Contin to Rhodes Pharma
effective May 1, 2017 (agreement dated Oct. 1, 2016). This transfer
was completed through the parent entities of PPLP to Rhodes
Pharma.
                                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




Source: The Pink Sheet, “Purdue Frederick will submit NDA for MS Contin,” The Pink Sheet, Jul. 8, 1985. U.S. Food and Drug Administration, “Orange
Book Approved Drug Products with Therapeutic Equivalence Evaluations”. Daniel J. Frisch and Lesley Cameron, "Economic Analysis of the MS Contin
Royalty Rate Paid By Purdue Pharma L.P.," Horst Frisch Incorporated, Aug. 25, 2017. Manufacturer's License Agreement between Mundipharma A.G.,
                                                                                                                                                                                Appendix A




Purdue Pharma L.P., and PLP Associates Holdings L.P., Jan. 1, 2008. Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 164.
Assignment and Assumption Agreement for MS Contin between Purdue Pharma L.P. and Rhodes Pharma L.P., Oct. 1, 2016.
                                                                                                                                                       93
PPLP (Licensee) Retained Most of the Profits from Its
U.S. Sales of MS Contin
                                                                                                                                                19-23649-rdd




During 2009–2010, PPLP paid 15% of profits on MS Contin
Authorized Generics to Mundipharma A.G. and kept 85% of the
                                                                                                                                                Doc 3428-2




profits.
                                   Profits on                                     Mundipharma           Purdue
                                                        Profit Share on
                   Year            Authorized                                    (Licensor) Profit (Licensee) Profit
                                                          AG (15%)
                                    Generics                                          Share             Share

                   2009            $3,419,048                $512,857                  15%               85%

                   2010            $5,798,290                $869,744                  15%               85%
                                                                                                                               - Part 1 Pg 95 of 125




                   Total           $9,217,338              $1,382,601                  15%               85%



Royalty rate on branded MS Contin left most of the operating profit
(85%) with PPLP (2009-2010); Mundipharma A.G. (licensor)
                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




obtained 15%.
                                                                                                                                                Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), page 165.
                                                                                                                       94
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59       Appendix A
                               - Part 1 Pg 96 of 125




                                                                                        95
                                         Butrans Authorized Generic (3E)
                             Royalties
PPLP Received Payments from Rhodes Pharma for
Butrans Authorized Generic (“AG”) Sales
                                                                                                     19-23649-rdd




On July 1, 2017, PPLP and Rhodes Pharma jointly launched Butrans
AG based on an informal agreement. On December 5, 2018, the two
parties entered into an official distribution agreement that appointed
                                                                                                     Doc 3428-2




Rhodes Pharma as a non-exclusive distributor with the right to market,
distribute, and sell Butrans AG. Rhodes Pharma agreed to pay PPLP
for Butrans AG product cost, storage, and shipping, in addition to a
gross profit share.
Pursuant to this distribution agreement, the profit share of 75% of gross
profit would be reduced to 50% of gross profit if there is generic entry
not authorized by PPLP, or 25% of gross profit if PPLP’s authorized
                                                                                    - Part 1 Pg 97 of 125




generics’ market share was greater than 15%. From 2017 to September
15, 2019, PPLP received $77MM from Rhodes Pharma as profit share
payments.
Based on an analysis of the effective profit split between the licensor
                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




and licensee, PPLP was not disadvantaged relative to benchmarks from
arm’s-length agreements.
                                                                                                     Appendix A




                                                                            96
Rhodes Pharma Paid $77MM to PPLP for Butrans AG
Profit Share During 2017–September 15, 2019
                                                                                                                                19-23649-rdd




                 $50

                                                                    $46
                                                                                                                                Doc 3428-2




                 $40




                 $30




 $ in millions
                 $20
                                                                                                               - Part 1 Pg 98 of 125




                            $16                                                                 $16




                 $10
                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




                  $0
                           2017                                    2018                         2019
                                                                                                                                Appendix A




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), page 282.
                                                                                                       97
PPLP In-Licensed Butrans From Third-Party
                                                                                                                                                                19-23649-rdd




PPLP in-licensed the patch technology for the product Butrans (an
opioid analgesic) from                                         in an
                                                                                                                                                                Doc 3428-2




agreement dated April 12, 1995.
     ─ License to use, sell the product and license to patents, system design,
       and know-how in the US
     ─ Royalty of 5.5% of net sales
The 1995 license agreement was then amended in 1996, 2007,
                                                                                                                                               - Part 1 Pg 99 of 125




2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, and 2018.
Butrans was approved by FDA in 2010 under NDA 021306.
                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




Source: License agreement between PPLP and         dated Apr. 12, 1995. Third Amendment to Patent Assignment and Patent and Know-How
                                                                                                                                                                Appendix A




License Agreement between PPLP and          dated Aug. 15, 2018. “Orange Book: Approved Drug Products with Therapeutic Equivalence
Evaluations,” U.S. Food & Drug Administration.
                                                                                                                                       98
Butrans Loss of Exclusivity and Generics Background
                                                                                                                                                               19-23649-rdd




PPLP expected Rhodes Pharma to launch Butrans AG upon the loss
of exclusivity in September 2017.
                                                                                                                                                               Doc 3428-2




    ─ Used as assumption in PPLP 2017 budget
Rhodes Pharma expected early generics competition.
    ─ In 2014 and 2015, Watson, Actavis, and Alvogen filed ANDAs to
      market generic versions of Butrans prior to patent expiry
    ─ PPLP settled these lawsuits in 2016
                                                                                                                                             - Part 1 Pg 100 of 125




In January 2017, Rhodes Pharma proposed launching Butrans AG
several months before loss of exclusivity.
    ─ Eventually PPLP agreed to launch Butrans AG in July 2017
                                                                                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59




In the case of no early competing Butrans generics, Rhodes Pharma
agreed to sell Butrans AG at least 55% of branded list price.
                                                                                                                                                               Appendix A




Source: PPLPUCC004082459, tab 48, email 25 October 2017 FW: Updated: Recap: Butrans AG deal with Rhodes. PPLPUCC-PRIV00017051, page
20.
                                                                                                                                      99
Butrans AG Distributor Agreement Background
                                                                                                                                                                        19-23649-rdd




PPLP and Rhodes Pharma jointly launched Butrans AG on July 1,
2017 based on an informal agreement. Subsequently, PPLP and
                                                                                                                                                                        Doc 3428-2




Rhodes Pharma officially entered into a distribution agreement on
December 5, 2018.
     ─ Rhodes Pharma appointed as a non-exclusive distributor with the right
       to market, distribute, and sell
Profit share specified in December 5, 2018 agreement:
     ─ 75% of gross profit to PPLP
                                                                                                                                                      - Part 1 Pg 101 of 125




          True up of 100% of Gross Profit to PPLP for any sales exceeding 52% of
           market demand
     ─ 50% of gross profit to PPLP if other generics have entered the market
                                                                                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




          25% of gross profit to PPLP if PPLP Butrans AG represents 15% or more of
           market
                                                                                                                                                                        Appendix A




Source: Rhodes - Purdue FCF Movements 22, slide 23; Distributor Agreement PPLP and Rhodes Pharmaceuticals dated Dec. 5, 2018, section 2.1.1
and schedule 1.1C.
                                                                                                                                              100
PPLP Invested R&D Resources in Developing a Second
Generation of Butrans Products
                                                                                                                                                       19-23649-rdd




Butrans 2nd generation was an R&D project at PPLP.
    ─ Intended to extend exclusivity on the Butrans brand to 2022 by
                                                                                                                                                       Doc 3428-2




      replacing the original Butrans
    ─ Internal document dated 25 March 2015 reports that PPLP was
      targeting 31 March 2016 for NDA filing and 2017 for launch
    ─ Presentation to investors dated 29 October 2015 suggests that Butrans
      2nd generation was in phase I of development
    ─ Butrans 2nd generation was removed from R&D updates to the Board
                                                                                                                                     - Part 1 Pg 102 of 125




      of Directors by late 2016
Research suggests that Mundipharma initiated enrollment in a
Phase I trial for Butrans 2nd generation in China on May 13, 2019.
                                                                                                                                   Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                       Appendix A




Source: PPLPUCC002711558, page 17; PPD0002856798, page 10; PPLP004412941, page 82 and PPLP004413394, page 4; Buprenorphine
transdermal on Adis Insight.
                                                                                                                             101
Butrans AG Profit Sharing Agreement Negotiation
Between PPLP and Rhodes Pharma
                                                                                                                                                                         19-23649-rdd




PPLP and Rhodes negotiated the profit share arrangement:
     ─ In 2016 and 2017, Rhodes sought agreement to launch Butrans AG
                                                                                                                                                                         Doc 3428-2




     ─ PPLP wanted to set Rhodes’ profit share at 0% in 2017, 25% in 2018,
       and 50% thereafter; Rhodes did not agree to 0% share and countered
       with 10%, to which PPLP did not agree
Rhodes Pharma payments to PPLP under the December 8, 2018
distribution agreement:
                                                                                                                                                       - Part 1 Pg 103 of 125




     ─ Product cost, storage, and shipping costs
     ─ Royalty payment of 75% of gross profit, reduced to:
          50% gross profit for generic entry not authorized by PPLP
          25% of gross profit for authorized generics market share greater than 15%
                                                                                                                                                     Filed 08/05/21 Entered 08/05/21 15:09:59




PPLP was not disadvantaged as it kept more than 50% profit share.
Source: PPLPUCC004082459, tab 48, email 25 October 2017 FW: Updated: Recap: Butrans AG deal with Rhodes. Distribution Agreement between
PPLP and Rhodes Pharma, Dec. 5, 2018. PPLPUCC003432965. Rhodes Pharma also had a prorated          royalty of 5.5% of net sales according to
                                                                                                                                                                         Appendix A




Schedule 1.1C of the Distribution Agreement between PPLP and Rhodes Pharma, Dec. 5, 2018 and Section 3.1.b.i of License agreement between
PPLP and      dated Apr. 12, 1995.
                                                                                                                                               102
19-23649-rdd   Doc 3428-2   Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                              - Part 1 Pg 104 of 125




                                                                                                  103
                                         Generic and Branded Dilaudid License (3C)
                             Royalties
PPLP License for Generic and Branded Dilaudid to
Rhodes Pharma
                                                                                                                 19-23649-rdd




In 2010, PPLP granted Rhodes Pharma a license to sell an authorized generic
version of Dilaudid. There was no written agreement for this license, and no
royalty payments were made. Prior to this, PPLP had acquired U.S. rights to
Dilaudid in 2007 and 2008 from Abbott.
                                                                                                                 Doc 3428-2




On October 1, 2016, PPLP transferred its rights, title, and interest in Dilaudid to
PRA L.P. for no consideration.
Even assuming a royalty rate of 10% (i.e., similar to the related party royalty rate
paid by PPLP on its sales of MS Contin, or the upper end of comparable third-
party royalty rates for a mature, well-established product with ample
substitutes), the royalty payments associated with the licensing on Rhodes
Pharma’s estimated sales of Dilaudid AG would total $4.0MM during 2010–
                                                                                               - Part 1 Pg 105 of 125




2015.
Rhodes Pharma is currently part of the Debtor Group. Therefore,
underpayments or overpayments to Rhodes Pharma by PPLP would generally
be netted out within the debtor entities, and hence do not represent a loss of
value. Over the entire 2008-2017 period, only $28.5MM in cash was distributed
                                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59




by Rhodes Pharma outside the Debtor Group (i.e., to the Sacklers), prior to the
contribution of Rhodes Pharma to PPLP.
                                                                                                                 Appendix A




                                                                                       104
      Royalties on Rhodes Pharma’s Sale of Dilaudid AG at a
      Royalty Rate of 10% is $4.0MM
                                                                                                                                                                             19-23649-rdd




      Royalty payments to PPLP of $4.0MM would be expected from Rhodes
      Pharma based on its Dilaudid AG sales following the license but prior to
      the transfer of rights to PRA L.P. in 2016, based on following
                                                                                                                                                                             Doc 3428-2




      assumptions:
           ─ Dilaudid AG net sales estimated by taking Rhodes Pharma gross sales
             based on Bloomberg Symphony data multiplied by a gross-to-net ratio of
             17% (using the ratio of net sales to gross sales during 2016–2018)
           ─ Royalty payments at a royalty rate of 10% of net sales during 2010–2015,
             i.e., similar to the related party royalty rate paid by PPLP on its sales of MS
                                                                                                                                                           - Part 1 Pg 106 of 125




             Contin, or the upper end of comparable third-party royalty rates for a
             mature, well-established product with ample substitutes

                                                                  Dilaudid Authorized Generic sales
                 $ in millions
                                        2010           2011          2012       2013       2014                2015         Total
                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59




              Gross Sales                $2.4         $24.1         $44.2         $55.8         $53.0         $53.7         $233.3
              Net Sales                  $0.4          $4.1          $7.5          $9.5          $9.0          $9.1         $39.6
              Royalty at 10%              $0           $0.4          $0.8          $0.9          $0.9          $0.9          $4.0
                                                                                                                                                                             Appendix A




Note: Net sales were estimated using the gross sales data from Bloomberg and the weighted average net to gross sales ratio for 2016-2018 of 17%.
Source: Bloomberg Symphony. The royalty payments at an assumed royalty rate of 5% of net sales would total $1.9MM.
                                                                                                                                                   105
                                                                           19-23649-rdd
                                                                           Doc 3428-2




Transfers of Product Rights For No
Consideration
Foreign Non-ADF OxyContin Rights Transfer (4H)
                                                         - Part 1 Pg 107 of 125
                                                       Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                           Appendix A




                                                 106
Estimated Value of the Transfer of Non-ADF Rights to
PRA L.P. is $252MM
                                                                                                     19-23649-rdd




On January 1, 2017, PPLP and PRA L.P. entered into multiple
assignment and assumption agreements pursuant to which PPLP
transferred all of its rights, title, and interest in non-ADF OxyContin
                                                                                                     Doc 3428-2




under the applicable foreign license agreements with ex-U.S. IACs to
PRA L.P. PPLP did not receive any consideration for this transfer.
The value of this transfer was estimated based on the expected
discounted cash flows (DCF) of the non-ADF IP rights at the time of the
transfer. The DCF is based on actual and future sales forecasts, and
the use of arm’s-length royalty rates appropriate for foreign sales of
non-ADF OxyContin.
                                                                                   - Part 1 Pg 108 of 125




The estimated value of this IP rights transfer from PPLP to PRA L.P. is
$252MM based on the DCF methodology as of the transfer date
(January 1, 2017). This calculation is based on management forecasts
of non-ADF OxyContin royalties in ex-U.S. markets, using a discount
                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59




rate of 9% and a tax rate of 0% (as a non-tax transfer). This represents
a transfer in value from PPLP to PRA L.P.
                                                                                                     Appendix A




                                                                           107
Transfer of Non-ADF OxyContin Rights From PPLP to
PRA L.P.
                                                                                                                            19-23649-rdd




On January 1, 2017, PPLP transferred its foreign licenses of non-
ADF OxyContin to PRA L.P. for no consideration. The rights, title,
                                                                                                                            Doc 3428-2




and interest were transferred in a series of 30 different assignment
agreements. Prior to the rights transfer, PPLP received royalties
from IACs on sales of non-ADF OxyContin in these foreign
territories.
It is our understanding that PPLP transferred these rights in order to
remove any ongoing association between PPLP and the IACs’ non-
                                                                                                          - Part 1 Pg 109 of 125




ADF OxyContin business, even as it pertains to foreign markets. It is
also our understanding that PRA L.P. has received royalty income
on IAC sales of non-ADF OxyContin since January 1, 2017.
                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                            Appendix A




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 56, 369–370.

                                                                                                  108
Example of the Assignment of the Rights in Germany
                                                                                                                                     19-23649-rdd
                                                                                                                                     Doc 3428-2
                                                                                                                   - Part 1 Pg 110 of 125
                                                                                                                 Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                     Appendix A




Source: Assignment and Assumption Agreement (OxyContin Preparations - Germany), January 1, 2017, page 1.

                                                                                                           109
PPLP Assigned to PRA L.P. the Rights to Non-ADF
OxyContin in the Following Countries and Regions
                                                                                                                                                19-23649-rdd




1. Arab States                                 11. Germany                                       22. Philippines
2. Austria                                     12. Hong Kong                                     23. Poland
                                                                                                                                                Doc 3428-2




3. Belgium                                     13. Iceland                                       24. Saudi Arabia
4. Central and                                 14. Ireland                                       25. Singapore
   Eastern Europe                              15. Italy                                         26. South Africa
5. China                                       16. Jordan                                        27. Spain
6. Cyprus
                                                                                                                              - Part 1 Pg 111 of 125




                                               17. Kuwait                                        28. Sweden
7. Denmark                                     18. Lebanon                                       29. Switzerland
8. Egypt                                       19. Netherlands                                   30. United Kingdom
                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




9. Finland                                     20. New Zealand
10. France                                     21. Norway
                                                                                                                                                Appendix A




Source: Assignment and Assumption Agreement for Respective Countries, January 1, 2017, page 1.

                                                                                                                      110
 Illustration of the Structure of Non-ADF OxyContin
 Royalty Payments to PPLP Prior to 2017 Assignment
                                                                                                                                                                              19-23649-rdd




                                                              Mundipharma
                                                              Bradenton BV                                                         Asia
                                                                ("MBBV")
                                                                                                                                                                              Doc 3428-2




   Pharma
Associates LP
  (“PALP”)                                                                                                                       Europe
                                                            Mundipharma                                                        Middle East
                                                               DC BV                                                             Africa
                                                             ("MDCBV")                                                            Asia
                                                                                                                                Oceania
                                                                                                                                                            - Part 1 Pg 112 of 125




Purdue Pharma
      LP
                                                                                                                                                          Filed 08/05/21 Entered 08/05/21 15:09:59




   (“PPLP”)
                                                                                                                                                                              Appendix A




 Source: Purdue Pharma L.P. Corporate Structure Detail, April 22, 2019, Slides 14–15. Royalties from China, Hong Kong, and Japan go through MBBV,
 and royalties from other regions in Asia go through MDCBV.
                                                                                                                                                    111
 Illustration of the Structure of Non-ADF OxyContin
 Royalty Payments to PRA L.P. After 2017 Assignment
                                                                                        19-23649-rdd




                        Mundipharma
                        Bradenton BV               Asia
                          ("MBBV")
                                                                                        Doc 3428-2




   Pharma
Associates LP
  (“PALP”)                                        Europe
                       Mundipharma              Middle East
                          DC BV                   Africa
                        ("MDCBV")                  Asia
                                                 Oceania
                                                                      - Part 1 Pg 113 of 125




Pharmaceutical
   Research
                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




Associates LP
 (“PRA L.P.”)
                                                                                        Appendix A




                                                              112
In 2016 (Prior to Rights Transfer), PPLP’s Non-ADF Royalty
Rates Were Generally 7%, but 13% in Certain Countries
                                                                                                                                                                            19-23649-rdd




                                                                                                                                     Royalty
Effective date      Licensor        Licensee                                         Territory
                                                                                                                                      Rate
                                                                                                                                                                            Doc 3428-2




                                                    Albania, Belarus, Bosnia-Herzegovina, Bulgaria, Croatia, Czech
                                                    Republic, Estonia, Georgia, Hungary, Latvia, Lithuania, Macedonia,
                                                    Montenegro, Romania, Russia, Serbia, Slovakia, Slovenia and
                   Purdue
                                 Mundipharma        Ukraine, Austria, Austria, Belgium, China, Cyprus, Denmark, Egypt,
     2016          Pharma                                                                                                              7%
                                 DC B.V.            Finland, France, Germany, Hong Kong, Iceland, Ireland, Italy,
                   L.P.
                                                    Lebanon, Netherlands, New Zealand, Norway, Poland, Saudi Arabia,
                                                    Singapore, South Africa, Spain, Sweden, Switzerland, The
                                                    Philippines, The United Kingdom
                                                                                                                                                          - Part 1 Pg 114 of 125




                   Purdue                           Arab States: Algeria, Bahrain, East Africa, Iraq, Libya, Morocco,
                                 Mundipharma
     2016          Pharma                           Oman, Pakistan, Qatar, Syria, Tunisia, United Arab Emirates, Yemen,                13%
                                 DC B.V.
                   L.P.                             West Africa, Jordan, Kuwait
                                                                                                                                                        Filed 08/05/21 Entered 08/05/21 15:09:59




Source: In 2016, 99.7% of non-ADF royalties were paid at a royalty rate of 7%. The average royalty rate weighted by sales was 7.4%.
Source: OxyContin agreements for ADF (2018) and non-ADF (2016). Royalty statements show that China pays a royalty rate of 8%. See Purdue Pharma
L.P. Corporate Structure Detail, April 22, 2019, 15–16. The Manufacturer’s License Agreements (MLAs) between PPLP and Mundipharma DC B.V.
                                                                                                                                                                            Appendix A




regarding OxyContin Preparations for various countries effective January 1, 2016; The MLA between PPLP and Mundipharma DC. B.V. regarding
OxyContin Preparations in Arab States effective January 1, 2016.

                                                                                                                                                  113
The Weighted Average Non-ADF Royalty Rate Received
by PPLP in 2016 Was ~7.4%
                                                                                                                                               19-23649-rdd




                                                                  Royalty Amount
            Country                           Royalty Rate (%)                      Implied Sales ($ in thousands)
                                                                 ($ in thousands)
         Arab States                                  13                 $38                     $292
            Austria                                    7                 $16                     $229
           Belgium                                     7                $120                    $1,714
             China                                     8               $5,204                  $65,050
                                                                                                                                               Doc 3428-2




            Cyprus                                     7                 $40                     $571
           Denmark                                     7                $150                    $2,143
        Eastern Europe                                 7                $206                    $2,943
            Finland                                    7                $169                    $2,414
            France                                     7               $1,685                  $24,071
           Germany                                     7               $1,319                  $18,843
          Hong Kong                                    7                -$10                    -$143
            Iceland                                    7                  $6                      $86
            Ireland                                    7                 $84                    $1,200
             Israel                                    7                $122                    $1,743
                                                                                                                             - Part 1 Pg 115 of 125




              Italy                                    7                $514                    $7,343
         Netherlands                                   7                $255                    $3,643
         New Zealand                                   7                  $9                     $129
            Norway                                     7                $178                    $2,543
           Philipines                                  7                 $70                    $1,000
            Poland                                     7                $156                    $2,229
         South Africa                                  7                 $17                     $243
                                                                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59




             Spain                                     7                $116                    $1,657
            Sweden                                     7                $280                    $4,000
          Switzerland                                  7                $327                    $4,671
              U.K.                                     7               $2,610                  $37,286
             Total                                    7.4             $13,681                 $185,899
                                                                                                                                               Appendix A




Source: PPLP Corporate Structure Detail, April 22, 2019, 14.

                                                                                                                     114
OxyContin was Launched in 1995 in the U.S. and Between
1996 and 2013 in Ex-U.S. Markets
                                                                                                                        19-23649-rdd




                 Territory                                     Entity       Date of Launch
United States                               Purdue Pharma LP                 December 1995
Canada                                      Purdue Pharma                      June 1996
Nordic                                      Norpharma / Mundipharma          December 1996
                                                                                                                        Doc 3428-2




Germany                                     Mundipharma GmbH                  August 1998
Ireland                                     Mundipharma Pharm. Ltd            January 1999
Australia                                   Mundipharma Pty Ltd              September 1999
United Kingdom                              Napp Pharma. Ltd                  January 2000
Netherlands                                 Mundipharma Pharm. BV            December 2000
Switzerland                                 Mundipharma Medical Co           February 2001
Eastern Europe                              Mundipharma Medical GmbH         February 2001
Austria                                     Mundipharma GesmbH                March 2001
South Korea                                 Mundipharma Korea Ltd             March 2001
                                                                                                      - Part 1 Pg 116 of 125




France                                      Mundipharma SAS                    April 2002
Spain                                       Mundipharma SL                     June 2004
Italy                                       Mundipharma Srl                   March 2005
New Zealand                                 Mundipharma NZ Ltd                 July 2005
Southeast Asia                              P'pines, HK, Malaysia, S'pore      July 2005
China                                       MCPC                              August 2004
                                                                                                    Filed 08/05/21 Entered 08/05/21 15:09:59




Belgium                                     Mundipharma CVA                  February 2007
Poland                                      Norpharma                          July 2008
South Africa                                Mundipharma Pty Ltd               March 2012
Latin America                               Brazil, Colombia                   July 2013
                                                                                                                        Appendix A




Source: PPLPUCC002458291 at tab “Page 7.”

                                                                                              115
Methodology to Value Transfer of Non-ADF OxyContin
Rights
                                                                                                 19-23649-rdd




The value of the transfer of the non-ADF rights was based on a DCF
valuation methodology.
                                                                                                 Doc 3428-2




The present value calculation is as of January 1, 2017 (the transfer
date) based on pre-tax cash flows, as this was a non-tax transfer.
The DCF is based on management forecasts and corroborated with
third-party sources.
                                                                               - Part 1 Pg 117 of 125
                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                 Appendix A




                                                                       116
Assumptions for Valuation of Non-ADF OxyContin Rights
                                                                                                                                                                 19-23649-rdd




The cash flow forecasts are based on management forecasts of royalties and the implied sales of
non-ADF OxyContin sales in foreign markets. The royalty income was based on an arm’s-length
non-ADF royalty rate of 12.5% (see analysis of ex-U.S. OxyContin royalties). The royalty income
is included for countries for which the non-ADF rights were transferred. This applies to MBBV
                                                                                                                                                                 Doc 3428-2




(China), MDC, and Napp (U.K.). This excludes MBBV (Japan), as we assume that Japan is
switching, or has already switched, from non-ADF to ADF OxyContin.
The present value as of January 1, 2017 is based on a discount rate of 9%, consistent with
PPLP’s internal financial analyses. The discount period is based on a quarterly payment schedule
(plus 30 days) to match the expected timing of cash flows. The valuation was performed on a pre-
tax basis, as this was a non-tax transfer from PPLP to PRA L.P.
The terminal value is calculated using a growth rate of -10% after 2024 and a 9% discount rate.
                                                                                                                                               - Part 1 Pg 118 of 125




This decline in future royalties assumes that non-ADF ex-U.S. sales will decline following the end
of ADF OxyContin exclusivity. In comparison, in the U.S., PPLP sales have decreased by 13.3%
and 10.0% annually in the last three (2015 – 2018) and five (2013 – 2018) years, respectively.
Further, PPLP forecasts that OxyContin gross U.S. sales will decline by 11.9% annually from
2019–2023, with a drop of 92.5% from 2023 to 2024 after ADF OxyContin loses exclusivity. PPLP
                                                                                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59




forecasts OxyContin net U.S. sales will decline by 12.8% annually from 2019–2023, with a drop of
77.3% from 2023 to 2024 after ADF OxyContin loses exclusivity.


Source: Consolidated Long-Term Plan Model 2019 - 2027 (June 2019 LE) at tab “OxyContin Net Sales.” Purdue Pharma Financial Statement
                                                                                                                                                                 Appendix A




2013 - 2017. Purdue Pharma Financial Statement 2018 Q4. Henry Grabowski, Genia Long, Richard Mortimer & Ani Boyo, “Updated trends in
US brand-name and generic drug competition,” Page 840.

                                                                                                                                       117
Estimates of Ex-U.S. Non-ADF OxyContin Sales After
2017
                                                                                               19-23649-rdd




The estimates for ex-U.S. non-ADF OxyContin sales and royalties
are based on actual royalty amounts for 2017 to 2019, and based on
                                                                                               Doc 3428-2




IAC sales forecast for 2020 to 2024.
We also reviewed other PPLP contemporaneous projections
showing forecasts of OxyContin sales beyond 2020; as well as the
ex-U.S. OxyContin sales analysis prepared or reviewed by
Evercore, JP Morgan, and PJT Partners.
                                                                             - Part 1 Pg 119 of 125
                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                               Appendix A




                                                                     118
July 2014 JP Morgan Presentation Forecast a 13.9%
Growth for OxyContin Ex-U.S. From 2015–2024
                                                                                             19-23649-rdd
                                                                                             Doc 3428-2
                                                                           - Part 1 Pg 120 of 125
                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                             Appendix A




Source: J.P. Morgan, “Discussion Materials,” July 2014, page 30.
                                                                   119
Evercore October 2018 Forecast Sales Growth for Ex-U.S.
OxyContin of 2% Annually From 2018 to 2022
                                                                                                               19-23649-rdd
                                                                                                               Doc 3428-2
                                                                                             - Part 1 Pg 121 of 125
                                                                                           Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                               Appendix A




Source: Evercore, “Project Malta Discussion Materials,” October 17, 2018, page 36.
                                                                                     120
Baseline Valuation of Non-ADF OxyContin Rights
Transfer: $252MM (PV as of Jan. 1, 2017)
                                                                                                                                                                                19-23649-rdd




                 $300




                 $250
                                                                                                                                                                                Doc 3428-2




                                                                                              $91
                 $200




                 $150




 $ in millions
                                                                                                                               $252
                                                             $94
                                                                                                                                                              - Part 1 Pg 122 of 125




                 $100




                  $50
                           $66
                                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59




                   $0
                        2017-2019                        2020-2024              Terminal value (-10% growth                 Total NPV
                                                                                            rate)

Note: For this calculation, a 0% tax rate, -10% terminal value growth rate, and 9% discount rate were assumed. PPLP net sales have decreased by
                                                                                                                                                                                Appendix A




13.3% and 10.0% annually in the last three (2015–2018) and five (2013–2018) years respectively. Further, PPLP forecasted net sales decline by 12.8%
annually from 2019–2023.
                                                                                                                                                      121
Impact on transfer value of non-ADF OxyContin royalties
using 12.5% arm’s-length royalty rate
                                                                                                                                                                19-23649-rdd




                                                                                                                Terminal
 $ in millions                 2017        2018        2019        2020     2021     2022     2023     2024                 Total
                                                                                                                 Value
Non-ADF OxyContin ex-
                              $177.9      $168.5      $274.9      $186.9    $231.8   $251.8   $276.8   $299.0   $1,416.5   $3,284.2
US Sales

Actual royalty rate            7.5%        7.1%        7.0%        7.8%     7.8%     7.8%     7.8%     7.9%      7.9%        n/a
                                                                                                                                                                Doc 3428-2




Total royalties                $13.0       $11.9       $19.2      $14.5     $18.1    $19.7    $21.7    $23.5     $111.4    $253.1

Arm’s-length royalty rate     12.5%       12.5%       12.5%       12.5%     12.5%    12.5%    12.5%    12.5%     12.5%       n/a

Royalty rate adjustment
                                1.7x       1.8x        1.8x        1.6x      1.6x     1.6x     1.6x     1.6x      1.6x       n/a
factor
Total arm’s-length
                               $22.2       $21.1       $34.4      $23.4     $29.0    $31.5    $34.6    $37.4     $177.1    $410.5
royalties

Additional royalties            $9.2       $9.1        $15.1       $8.8     $10.9    $11.8    $12.9    $13.9     $65.7     $157.4

Present value as of
                                                                                                                                              - Part 1 Pg 123 of 125




                               $20.9       $18.2       $27.2      $17.0     $19.3    $19.3    $19.4    $19.2     $91.2     $251.8
January 1, 2017
                                                                                                                                            Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                Appendix A




Note: The terminal value was based on a -10% growth and 9% discount rate.


                                                                                                                                      122
Sensitivity Analysis: Impact on Valuation of Alternative Royalty
Rates and Terminal Value Growth Rates
                                                                                                                                                                             19-23649-rdd




                                                                              Non-ADF Royalty Rate (%)
                   $ in millions
                                                         7.0%                      8.0%                    10.0%                    12.5%
                                                                                                                                                                             Doc 3428-2




                              -15.0%                     $128                      $146                     $183                     $229

                              -11.5%                     $136                      $156                     $195                     $244

                                -10%                     $141                      $161                     $201                     $252




       Terminal Value
       Growth Rate (%)
                                0.0%                     $210                      $240                     $300                     $374
                                                                                                                                                           - Part 1 Pg 124 of 125




This analysis does not consider how the incentives to sell ADF OxyContin in non-ADF markets
would change due to changes in the market royalty rates for the two products. This analysis
assumes that PPLP wholly owns the rights to non-ADF OxyContin, as well as all associated
trademarks and know-how.
                                                                                                                                                         Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                                                                                             Appendix A




Note: PPLP sales have decreased by 16.2% and 11.8% annually in the last 3 (2015 – 2018) and 5 (2013 – 2018) years respectively. Using terminal
value growth rates of -15% and -11.5% to estimate the decrease in sales for the future; valuations are $229.5MM and $244.5MM with a 0% tax rate.
                                                                                                                                                   123
Other Considerations for Transfer of Ex-U.S. Non-ADF
OxyContin Rights
                                                                                                 19-23649-rdd




This analysis does not consider how ex-U.S. sales of non-ADF
OxyContin could change due to the differential in the arm’s-length
                                                                                                 Doc 3428-2




royalty rates for ADF vs. non-ADF. If going-forward changes to
royalty rates for non-ADF vs. ADF OxyContin cause some or all
markets to switch to ADF, this would reduce the value of the non-
ADF rights transfer.
This analysis also does not consider the potential business need for
PPLP to divest its ex-U.S. non-ADF OxyContin rights.
                                                                               - Part 1 Pg 125 of 125
                                                                             Filed 08/05/21 Entered 08/05/21 15:09:59
                                                                                                 Appendix A




                                                                       124
